 



Exhibit 10.1
EXECUTION COPY
 
$460,000,000
FIRST LIEN CREDIT AGREEMENT
among
VELO HOLDINGS INC.,
as a Guarantor,
VELO ACQUISITION INC.,
as Initial Borrower,
VERTRUE INCORPORATED,
as Company or Surviving Borrower, as applicable,
The Several Lenders from Time to Time Parties Hereto,
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and Collateral Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and
LEHMAN BROTHERS INC.
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of August 16, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    30  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    31  
 
       
2.1 Term Commitments
    31  
2.2 Procedure for Term Loan Borrowing
    31  
2.3 Repayment of Term Loans
    31  
2.4 Revolving Commitments
    31  
2.5 Procedure for Revolving Loan Borrowing
    32  
2.6 Swingline Commitment
    32  
2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    33  
2.8 Repayment of Loans
    34  
2.9 Commitment Fees, etc.
    35  
2.10 Termination or Reduction of Revolving Commitments
    35  
2.11 Optional Prepayments
    36  
2.12 Mandatory Prepayments
    36  
2.13 Conversion and Continuation Options
    38  
2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches
    39  
2.15 Interest Rates and Payment Dates
    39  
2.16 Computation of Interest and Fees
    39  
2.17 Inability to Determine Interest Rate
    40  
2.18 Pro Rata Treatment and Payments
    40  
2.19 Requirements of Law
    42  
2.20 Taxes
    43  
2.21 Indemnity
    45  
2.22 Illegality
    46  
2.23 Mitigation of Costs; Change of Lending Office
    46  
2.24 Replacement of Lenders
    46  
2.25 Incremental Loans
    47  
 
       
SECTION 3. LETTERS OF CREDIT
    48  
 
       
3.1 L/C Commitment
    48  
3.2 Procedure for Issuance of Letter of Credit
    49  
3.3 Fees and Other Charges
    49  
3.4 L/C Participations
    49  
3.5 Reimbursement Obligation of the Borrower
    51  
3.6 Obligations Absolute
    51  
3.7 Letter of Credit Payments
    51  
3.8 Applications
    52  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    52  
 
       
4.1 Financial Condition
    52  
 
        i


 



--------------------------------------------------------------------------------



 



              Page
4.2 No Change
    53  
4.3 Existence; Compliance with Law
    53  
4.4 Corporate Power; Authorization; Enforceable Obligations
    53  
4.5 No Legal Bar
    54  
4.6 No Material Litigation
    54  
4.7 No Default
    54  
4.8 Ownership of Property; Liens
    54  
4.9 Intellectual Property
    55  
4.10 Taxes
    55  
4.11 Federal Regulations
    55  
4.12 ERISA
    55  
4.13 Investment Company Act
    56  
4.14 Subsidiaries
    56  
4.15 Environmental Matters
    56  
4.16 Accuracy of Information, etc.
    56  
4.17 Security Documents
    57  
4.18 Solvency
    57  
 
       
SECTION 5. CONDITIONS PRECEDENT
    58  
 
       
5.1 Conditions to Initial Extension of Credit
    58  
5.2 Conditions to Each Extension of Credit
    61  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    61  
 
       
6.1 Financial Statements
    62  
6.2 Certificates; Other Information
    63  
6.3 Payment of Obligations
    64  
6.4 Conduct of Business and Maintenance of Existence, etc.; Compliance
    64  
6.5 Maintenance of Property; Insurance
    64  
6.6 Inspection of Property; Books and Records; Discussions
    65  
6.7 Notices
    65  
6.8 Additional Collateral, etc.
    66  
6.9 Further Assurances
    68  
6.10 Use of Proceeds
    69  
6.11 Post-Closing Undertakings
    69  
 
       
SECTION 7. NEGATIVE COVENANTS
    69  
 
       
7.1 Consolidated Total Leverage Ratio
    69  
7.2 Indebtedness
    70  
7.3 Liens
    72  
7.4 Fundamental Changes
    74  
7.5 Dispositions of Property
    75  
7.6 Restricted Payments
    77  
7.7 Investments
    78  
7.8 Optional Payments and Modifications of Certain Debt Instruments
    81  
7.9 Transactions with Affiliates
    81  
7.10 Sales and Leasebacks
    81  
7.11 Changes in Fiscal Periods
    82  
 
        ii


 



--------------------------------------------------------------------------------



 



              Page
7.12 Negative Pledge Clauses
    82  
7.13 Clauses Restricting Subsidiary Distributions
    82  
7.14 Lines of Business
    83  
7.15 Limitation on Hedge Agreements
    83  
7.16 Limitation on Activities of Holdings
    83  
 
       
SECTION 8. EVENTS OF DEFAULT
    84  
 
       
SECTION 9. THE AGENTS
    88  
 
       
9.1 Appointment
    88  
9.2 Delegation of Duties
    88  
9.3 Exculpatory Provisions
    88  
9.4 Reliance by the Agents
    88  
9.5 Notice of Default
    89  
9.6 Non-Reliance on Agents and Other Lenders
    89  
9.7 Indemnification
    90  
9.8 Agent in Its Individual Capacity
    90  
9.9 Successor Agents
    90  
9.10 Authorization to Release Liens and Guarantees
    91  
9.11 Arranger and Other Agents
    91  
 
       
SECTION 10. MISCELLANEOUS
    91  
 
       
10.1 Amendments and Waivers
    91  
10.2 Notices
    92  
10.3 No Waiver; Cumulative Remedies
    94  
10.4 Survival of Representations and Warranties
    94  
10.5 Payment of Expenses; Indemnification
    94  
10.6 Successors and Assigns; Participations and Assignments
    96  
10.7 Adjustments; Set-off
    99  
10.8 Counterparts
    99  
10.9 Severability
    99  
10.10 Integration
    100  
10.11 GOVERNING LAW
    100  
10.12 Submission to Jurisdiction; Waivers
    100  
10.13 Acknowledgments
    100  
10.14 Confidentiality
    101  
10.15 Release of Collateral and Guarantee Obligations; Subordination of Liens
    101  
10.16 Accounting Changes
    102  
10.17 WAIVERS OF JURY TRIAL
    102  
10.18 USA PATRIOT ACT
    103  
10.19 Delivery of Lender Addenda
    103  
 
        iii


 



--------------------------------------------------------------------------------



 



SCHEDULES:

     
4.1
  Obligations
4.4
  Consents, Authorizations, Filings and Notices
4.8A
  Excepted Property
4.8B
  Owned Real Property
4.14
  Subsidiaries
4.17(a)
  UCC Filing Jurisdictions
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.7
  Existing Investments
7.12
  Existing Negative Pledge Clauses
7.13
  Existing Clauses Restricting Subsidiary Distributions

EXHIBITS:

     
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Assignment and Assumption
E
  Form of Exemption Certificate
F
  Form of Solvency Certificate
G
  Form of Joinder Agreement
H
  Form of Lender Addendum
I
  Form of Prepayment Option Notice
J
  Form of Intercreditor Agreement
K
  Form of Promissory Note
 
    iv


 



--------------------------------------------------------------------------------



 



          FIRST LIEN CREDIT AGREEMENT, dated as of August 16, 2007, among VELO
HOLDINGS INC., a Delaware corporation (“Holdings”), VELO ACQUISITION INC., a
Delaware corporation (the “Initial Borrower”), VERTRUE INCORPORATED, a Delaware
corporation (the “Company” or the “Surviving Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), LEHMAN COMMERCIAL PAPER INC., as Administrative Agent
and Collateral Agent, JPMORGAN CHASE BANK, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and LEHMAN BROTHERS INC. and J.P. MORGAN
SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners.
          The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms . As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “91/4% Senior Notes”: 91/4% Senior Notes due 2014 issued pursuant to
the 91/4% Senior Notes Indenture.
          “91/4% Senior Notes Indenture”: that certain Indenture dated as of
April 13, 2004 among Memberworks Incorporated, the guarantors party thereto and
LaSalle Bank National Association, as Trustee, pursuant to which the 91/4%
Senior Notes were issued.
          “ABR”: for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean
the prime lending rate as set forth on the British Banking Association Reuters
Page 5 (or such other comparable page as may, in the reasonable opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rate), as in effect from time to time. Any change in the ABR due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Account Control Agreement”: the Securities Account Control Agreement
dated as of the date hereof among the Surviving Borrower, LaSalle Bank National
Association, as depositary, and Lehman Commercial Paper Inc. as Collateral Agent
and as collateral agent under the Second Lien Loan Documents.
          “Accounting Changes”: as defined in Section 10.16.
          “Acquisition”: as defined in the definition of “Permitted
Acquisition”.

 



--------------------------------------------------------------------------------



 



          “Acquisition Agreement”: the Agreement and Plan of Merger, dated as of
March 22, 2007, by and among Holdings, the Initial Borrower and the Surviving
Borrower.
          “Acquisition Transactions”: the Merger and the other transactions
contemplated by the Acquisition Agreement.
          “Administrative Agent”: Lehman Commercial Paper Inc., as the
administrative agent for the Lenders under this Agreement and the other First
Lien Loan Documents, together with any of its successors and permitted assigns.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly to direct or cause the direction of the management
and policies of such Person, in either case whether by contract or otherwise.
          “Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans, (ii) the
aggregate amount of such Lender’s Revolving Commitments then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding and (iii) the aggregate amount
of such Lender’s New Loan Commitments then in effect, or if such New Loan
Commitments have been terminated, the amount of such Lender’s New Loans.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the total Aggregate Exposures of all Lenders at such time.
          “Agreed Purposes”: as defined in Section 10.14.
          “Agreement”: this First Lien Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
          “Annual Operating Budget”: as defined in Section 6.2(b).
          “Applicable Margin” or “Applicable Commitment Fee Rate”: for any day,
(a) with respect to the Loans that are (i) ABR Loans, 2.00% and (ii) Eurodollar
Loans, 3.00% and (b) with respect to the commitment fee payable hereunder,
0.50%.
          “Application”: a customary application, in such form as the relevant
Issuing Lender may specify from time to time, requesting such Issuing Lender to
open a Letter of Credit.
          “Approved Fund”: as defined in Section 10.6(b).

2



--------------------------------------------------------------------------------



 



          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property by the Borrower or any Subsidiary (excluding (i) any
operating lease entered into in the ordinary course of business, (ii) any such
Disposition permitted by clause (a), (b), (c) (except as it relates to
Section 7.4(d)), (d), (g), (h), (i), (j), (k), (l), (m) and (n) of Section 7.5)
and (iii) any such Disposition which is a Recovery Event) which yields Net Cash
Proceeds to any Loan Party (valued at the then current principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) in
excess of $5,000,000, provided, however, to the extent that any Disposition of
Property would have constituted an Asset Sale, but for the fact that the fair
market value of such Disposition was less than $5,000,000 (a “Below Threshold
Asset Sale”), then at such time as the aggregate fair market value of all Below
Threshold Asset Sales occurring subsequent to the Closing Date equals
$15,000,000, each additional Below Threshold Asset Sale will be deemed to
constitute an Asset Sale for all purposes hereunder.
          “Assignee”: as defined in Section 10.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit D.
          “Available Excess Amount”: the sum of (a) the aggregate cumulative
amount, not less than zero, of Excess Cash Flow for all fiscal years ending
after the Closing Date that is not required pursuant to the provisions of
Section 2.12(c) to be applied to the prepayment of Term Loans and (b) the Net
Cash Proceeds received after the Closing Date from any Equity Issuance (other
than Disqualified Capital Stock or Specified Equity Contributions) which (in the
case of any such Equity Issuance by Holdings) have been contributed to the
Borrower in cash in exchange for common or preferred equity (which is not
Disqualified Capital Stock) and, in each case, that has not been previously
expended pursuant to Section 7.7(n) (or if expended pursuant to Section 7.7(n)
an amount equal to the return on such Investment, not to exceed the original
amount of such Investment).
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided that in calculating any Revolving Lender’s Revolving
Extensions of Credit for the purpose of determining such Revolving Lender’s
Available Revolving Commitments pursuant to Section 2.9(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
          “Bank Product Agreements” means any agreements entered into from time
to time by the Company or any Subsidiary with any Lender or any Affiliate of a
Lender in connection with Bank Products.
          “Bank Product Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees and expenses owing by the Company or
any Subsidiary to any Lender or any Affiliate of a Lender pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or

3



--------------------------------------------------------------------------------



 



contingent, due or to become due, now existing or hereafter arising; provided
that the aggregate amount of such obligations shall not exceed $10,000,000 at
any time.
          “Bank Products” means any of the following services or facilities
extended to the Company or any Subsidiary by any Lender or any Affiliate of a
Lender: (a) credit cards, (b) debit cards, (c) purchase cards, (d) ACH
transactions or (e) cash management, including controlled disbursements,
accounts or services.
          “Benefitted Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: (a) at any time prior to the consummation of the Merger,
the Initial Borrower and (b) upon and at any time after the consummation of the
Merger, the Surviving Borrower.
          “Borrower Intellectual Property”: as defined in Section 4.9
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Business”: the business and any services, activities or businesses
incidental or directly related or similar to any business or line of business
engaged in by the Company or its Subsidiaries as of the Closing Date or any
business or business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all cash expenditures by such Person for the acquisition or
leasing (pursuant to a capital lease but excluding any amount representing
capitalized interest) of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which are required to be capitalized under GAAP on a balance sheet of
such Person; provided that in any event the term “Capital Expenditures” shall
exclude: (i) expenditures for leasehold improvements for which such Person is
reimbursed or receives a credit and (ii) expenditures to the extent they are
made with the proceeds of any equity contributions (other than Specified Equity
Contributions and in respect of Disqualified Capital Stock) made to the Borrower
after the Closing Date.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be

4



--------------------------------------------------------------------------------



 



classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation).
          “Cash Equivalents”: (a) direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States (including any auction rate security resetting not more
than one year from the prior reset date), by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of one
year or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; and (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of any of
clauses (a) through (f) of this definition; or (h) money market funds that
(i) purport to comply generally with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P
or Aaa by Moody’s or carrying an equivalent rating by a nationally recognized
rating agency, and (iii) have portfolio assets of at least $5,000,000,000.
          “Certificated Security”: as defined in the Guarantee and Collateral
Agreement.
          “Chattel Paper”: as defined in the Guarantee and Collateral Agreement.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied and the initial Loans hereunder shall
have been funded, which date is August 16, 2007.
          “Closing Date Material Adverse Effect”: a material adverse effect on
(x) the financial condition, properties, assets, liabilities, business or
results of operations of the

5



--------------------------------------------------------------------------------



 



Company and its Subsidiaries taken as a whole or (y) the ability of the Company
to timely perform its obligations under, and consummate the transactions
contemplated by, the Acquisition Agreement; provided, however, that a
determination of whether there has been a Closing Date Material Adverse Effect
under clause (x) above shall not take into account any effect to the extent
resulting from:
          (A) changes after the date hereof in the economy or financial markets
generally in the United States or other countries in which the Company or any of
its Subsidiaries conduct operations or that are the result of acts of war or
terrorism;
          (B) changes after the date hereof that are the result of factors
generally affecting any industry in which the Company or any of its Subsidiaries
operate;
          (C) any loss or threatened loss of, or adverse change or threatened
adverse change in, the relationship of the Company or any of its Subsidiaries
with its customers, employees, financing sources or suppliers caused by the
announcement or pendency thereafter of the transactions contemplated by the
Acquisition Agreement, including any litigation or other proceeding arising
therefrom, any change in the Company’s credit ratings (provided that this credit
rating exception shall not prevent or otherwise affect a determination that any
change, effect, circumstance or development underlying such change in credit
ratings has resulted in, or contributed to, a Closing Date Material Adverse
Effect);
          (D) any actions taken by the Company and its Subsidiaries in
accordance with the terms of the Acquisition Agreement to obtain approval under
applicable antitrust or competition laws for consummation of the Merger;
          (E) changes in any Laws or GAAP or official interpretation thereof
after the date hereof;
          (F) any failure by the Company to meet any estimates of revenues or
earnings for any period ending on or after the date of the Acquisition
Agreement, provided that the exception in this clause shall not prevent or
otherwise affect a determination that any change, effect, circumstance or
development underlying such failure has resulted in, or contributed to, a
Closing Date Material Adverse Effect; and
          (G) after the date hereof a decline in the price or trading volume of
the Company’s common stock, provided that the exception in this clause shall not
prevent or otherwise affect a determination that any change, effect,
circumstance or development underlying such decline has resulted in, or
contributed to, a Closing Date Material Adverse Effect.
Unless, in the case of the foregoing clauses (A), (B) and (E), such changes have
a materially disproportionate effect on the Company and its Subsidiaries, taken
as a whole, when compared to other companies in the same industries in which the
Company or its Subsidiaries operate.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.

6



--------------------------------------------------------------------------------



 



          “Collateral”: as defined in the Guarantee and Collateral Agreement.
          “Collateral Agent”: LCPI, in its capacity as collateral agent for the
Secured Parties under the First Lien Security Documents and any of its
successors and permitted assigns.
          “Commitment”: as to any Lender, the Term Commitment, the Revolving
Commitments and the New Loan Commitments (if any) of such Lender.
          “Committed Reinvestment Amount”: as defined in the definition of
“Reinvestment Prepayment Amount”.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with Holdings within the meaning of Section 4001 of
ERISA.
          “Commonly Controlled Plan”: as defined in Section 4.12(b).
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
          “Confidential Information”: as defined in Section 10.14.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated June 2007 and furnished to the Lenders.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash, Cash Equivalents and Foreign Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings, the Borrower and its
Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
the Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of Holdings, the Borrower and its Subsidiaries and
(b) without duplication, all Indebtedness consisting of Revolving Loans or
Swingline Loans, to the extent otherwise included therein.
          “Consolidated EBITDA”: of any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax (or any
alternative tax in lieu thereof) expense (including state franchise and similar
taxes), (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment and administrative fees and charges with
respect to the Facilities and the Second Lien Loans), (c) depreciation and
amortization expense, (d) amortization, impairment of intangibles and other
non-cash charges (including, but not limited to, goodwill) and organization
costs, (e) any extraordinary, unusual or non-recurring expenses or losses,
(f) stock-option or employee benefits based and other

7



--------------------------------------------------------------------------------



 



equity-based compensation expenses, (g) transaction costs, fees and expenses
incurred within 12 months of the Closing Date relating to the Acquisition
Transactions, the transactions contemplated hereby and by the Second Lien Loan
Documents (including any amendments or waivers of the First Lien Loan Documents
or the Second Lien Loan Documents), and those payable in connection with the
sale of Capital Stock, (h) all fees and expenses paid pursuant to the Management
Agreement, (i) proceeds from any business interruption insurance (in the case of
this clause (i) to the extent not reflected as revenue or income in such
statement of such Consolidated Net Income); (j) to the extent actually
reimbursed in cash, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with the Acquisition Transactions or a
Permitted Acquisition, (k) any call premium (or original issue discount)
expenses or losses associated with the repurchase or repayment of Indebtedness,
(l) the amount of any restructuring charges or reserves deducted in such period
in computing Consolidated Net Income and incurred within 12 months of the date
on which the transaction relating to such restructuring charges or reserves is
consummated (which, for the avoidance of doubt, shall include retention,
severance, systems establishment cost, excess pension charges, contract
termination costs, future lease commitments, and costs to consolidate facilities
and relocate employees), (m) any non-cash charges, expenses or losses (including
any impairment charges and the impact of purchase accounting, including, but not
limited to, the amortization of inventory step-up) reducing Consolidated Net
Income for such period (excluding any such charge that represents an accrual or
reserve for a cash expenditure for a future period), (n) all losses realized
upon the Disposition of properties or assets which are not sold or otherwise
disposed of in the ordinary course of business and (o) any loss from
discontinued operations and any loss on disposal of discontinued operations in
accordance with GAAP or if otherwise reasonably acceptable to the Administrative
Agent, minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (a) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (b) any non-cash items increasing Consolidated Net Income for such Person
for such period (excluding any items which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges made in any prior period or
which will result in the receipt of cash in a future period), all as determined
on a consolidated basis; provided that for purposes of calculating Consolidated
EBITDA of Holdings, the Borrower and its Subsidiaries for any period, (A) the
Consolidated EBITDA of any Person acquired by Holdings, the Borrower or its
Subsidiaries during such period shall be included on a pro forma basis for such
period (but assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period and assuming any synergies and cost savings to the extent
certified by a Responsible Officer of Holdings as having been determined in good
faith to be reasonably anticipated to be realizable within 12 months following
such acquisition, provided that the aggregate amount of such synergies and cost
savings shall not for any period exceed 10% of the Borrower’s Consolidated
EBITDA for the applicable period, prior to giving pro forma effect to such
synergies and cost savings) and (B) the Consolidated EBITDA of any Person
Disposed of by Holdings, the Borrower or its Subsidiaries during such period
shall be excluded for such period (assuming the consummation of such Disposition
and the repayment of any Indebtedness in connection therewith occurred on the
first day of such period). For purposes of determining compliance

8



--------------------------------------------------------------------------------



 



with the financial covenant set forth in Section 7.1 only (and not any other
provision of this Agreement, including any such other provision that utilizes a
calculation of Consolidated EBITDA), (i) any cash common equity contribution or
(ii) any other equity contribution on terms reasonably acceptable to the
Administrative Agent (that does not constitute Disqualified Capital Stock), in
each case made by Holdings or any of the other direct or indirect equityholders
of the Borrower to the Borrower, on or after the first day of any fiscal quarter
and prior to the day that is 10 Business Days after the day on which financial
statements are required to be delivered for such fiscal quarter (it being
understood that each such contribution shall be credited with respect to only
one fiscal quarter; provided that such credit shall be effective as to such
fiscal quarter for all periods in which such fiscal quarter is included) will,
at the request of the Borrower, be deemed to increase, dollar for dollar,
Consolidated EBITDA for such fiscal quarter for the purposes of determining
compliance with such financial covenant at the end of such fiscal quarter and
applicable subsequent periods (any such equity contribution so included in the
calculation of Consolidated EBITDA, a “Specified Equity Contribution”); provided
that (a) in each four fiscal quarter period there shall be a period of at least
two fiscal quarters in which no Specified Equity Contribution is made, (b) the
amount of any Specified Equity Contribution shall be no greater than the amount
required to cause the Loan Parties to be in compliance with the financial
covenant set forth in Section 7.1 and (c) all Specified Equity Contributions
shall be disregarded for purposes of determining any baskets or other amounts
with respect to any other covenants contained in this Agreement. For the purpose
of determining the Consolidated Total Leverage Ratio for the period of four
consecutive quarters ended September 30, 2007, December 31, 2007, March 31, 2008
and June 30, 2008, Consolidated EBITDA of Holdings for (A) the fiscal quarters
ended on September 30, 2006, December 31, 2006 and March 31, 2007 shall be
deemed to be equal to $22,200,000, $27,000,000 and $27,000,000, respectively,
(B) the fiscal quarter ended on June 30, 2007 shall be deemed to be equal to
$37,700,000 until the financial statements required to be delivered pursuant to
Section 6.1(a)(i) are delivered, whereupon the Consolidated EBITDA of Holdings
with respect to the fiscal quarter ended June 30, 2007 shall be equal to the
actual Consolidated EBITDA of the Company for such period and (C) the fiscal
quarter ended on September 30, 2007 shall be the sum of the Consolidated EBITDA
of the Company from the beginning of such period until the Closing Date plus the
Consolidated EBITDA of Holdings from the Closing Date until the end of such
period.
          “Consolidated First Lien Leverage Ratio”: is at the last day of any
period of four consecutive fiscal quarters of Holdings, the ratio of
(a) Consolidated First Lien Debt on such day to (b) Consolidated EBITDA of
Holdings, the Borrower and its Subsidiaries for such period.
          “Consolidated First Lien Debt”: at any date, shall mean Consolidated
Total Debt secured by a lien on any assets of Holdings, the Borrower or its
Subsidiaries that is pari passu with the Obligations.
          “Consolidated Net Income”: of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that in calculating Consolidated Net Income of Holdings, the Borrower and its
consolidated Subsidiaries for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Borrower or any of its Subsidiaries and

9



--------------------------------------------------------------------------------



 



(b) the income (or deficit) of any Person (other than a Subsidiary) in which
Holdings, the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by Holdings, the
Borrower or such Subsidiary in the form of dividends or similar distributions
(which dividends and distributions shall be included in the calculation of
Consolidated Net Income). Notwithstanding the foregoing, the initial and ongoing
effect of any after-tax non-cash gains or losses resulting from any
amortization, write-up, write-down or write-off of assets or liabilities
(including intangible assets, goodwill, deferred revenue, deferred marketing and
deferred financing costs as a result of purchase accounting adjustments) in
connection with the Acquisition Transactions or any future Permitted
Acquisition, Disposition, merger, consolidation or similar transaction or any
other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the application at SFAS Nos. 141, 142 or 144 (excluding any
non-cash item to the extent that it represents an accrual of or reserve for cash
expenditures in any future period except to the extent such item is subsequently
reversed) shall be excluded from Consolidated Net Income.
          “Consolidated Net Interest Expense”: of any Person for any period,
(a) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Subsidiaries for such period with respect to
all outstanding Indebtedness of such Person and its Subsidiaries, minus (b) the
sum of (i) total cash interest income of such Person and its Subsidiaries for
such period (other than any interest income of such Person and its Subsidiaries
accruing as a result of loans made in the ordinary course of business to
customers in connection with the business of MCM), in each case determined in
accordance with GAAP plus (ii) any one-time financing fees (to the extent
included in such Person’s consolidated interest expense for such period),
including, with respect to Holdings, those paid in connection with the
transactions occurring on the Closing Date or in connection with any amendment
hereof or of the Second Lien Credit Agreement. For purposes of the foregoing,
interest expense of any Person shall be determined after giving effect to any
net payments made or received by such Person with respect to interest rate Hedge
Agreements (other than early termination payments) permitted hereunder.
          “Consolidated Total Debt”: at any date, (a) the aggregate principal
amount of all Funded Debt of Holdings, the Borrower and its Subsidiaries at such
date, in each case determined on a consolidated basis in accordance with GAAP
minus (b) the amount in the Convertible Notes Escrow Account (up to an amount
equal to the amount of Convertible Notes which have not been repurchased or
converted into equity) on such date.
          “Consolidated Total Leverage Ratio”: as at the last day of any period
of four consecutive fiscal quarters of Holdings, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of Holdings, the Borrower and
its Subsidiaries for such period.
          “Consolidated Working Capital”: at any date, the difference of
(a) Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date.
          “Continuing Directors”: the directors of Holdings on the Closing Date
and each other director of Holdings, if, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least 51% of
the then Continuing Directors or such

10



--------------------------------------------------------------------------------



 



other director receives the vote of the Sponsor and its Affiliates (excluding
any portfolio companies of the Sponsor) in his or her election by the
shareholders of Holdings.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
          “Convertible Notes”: the Convertible 5.5% Senior Subordinated Notes
due 2010 issued pursuant to the Convertible Notes Indenture.
          “Convertible Notes Escrow Account”: as defined in Section 6.10.
          “Convertible Notes Indenture”: that certain Indenture dated as of
September 30, 2003 between Memberworks Incorporated and Deutsche Bank Trust
Company Americas, as Trustee, pursuant to which the Convertible Notes were
issued.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Disposition”: with respect to any Property, any sale, sale and
leaseback, assignment, conveyance, transfer or other effectively complete
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
          “Disqualified Capital Stock”: Capital Stock that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified Capital Stock) prior to the date that is 91 days after the latest
final scheduled maturity date of the Term Loans or the New Term Loans, as
applicable, (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the latest final scheduled
maturity date of the Term Loans or the New Term Loans, as applicable (other than
(i) upon payment in full of the Obligations (other than indemnification and
other contingent obligations not yet due and owing) or (ii) upon a “change in
control”; provided that any payment required pursuant to this clause (ii) is
contractually subordinated in right of payment to the Obligations on terms
reasonably satisfactory to the Administrative Agent) or (c) are convertible or
exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any direct or indirect Subsidiary organized
under the laws of any jurisdiction within the United States other than any such
Subsidiary directly owned by a Foreign Subsidiary but only to the extent that
such Subsidiary becoming a Subsidiary Guarantor could result in adverse tax
consequences.

11



--------------------------------------------------------------------------------



 



          “Environmental Laws”: any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes or decrees (including, without
limitation, common law) of any Governmental Authority, regulating, relating to
or imposing liability or standards of conduct concerning protection of the
environment, as have been, are now, or at any time hereafter are, in effect.
          “Environmental Liability”: any claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether contingent or otherwise,
including those arising from or relating to: (a) compliance or non-compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the Release of any
Materials of Environmental Concern or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
          “Equity Financing”: as defined in Section 5.1(c)(ii).
          “Equity Issuance”: any issuance by Holdings or the Borrower or any
Subsidiary Guarantor of its Capital Stock in a public or private offering.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Escrow Agreement”: the Security and Escrow Agreement dated as of the
date hereof among the Surviving Borrower, LaSalle Bank National Association, as
escrow agent, and Lehman Commercial Paper Inc. as Collateral Agent and as
collateral agent under the Second Lien Loan Documents.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Page LIBOR01 as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Reuters Page LIBOR01 (or
otherwise on the Reuters screen), the “Eurodollar Base Rate” for purposes of
this definition shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent.

12



--------------------------------------------------------------------------------



 



          “Eurodollar Loan”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements
          “Event of Default”: any of the events specified in Section 8; provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excess Cash Flow”: for any fiscal year of Holdings,
          (a) the sum, without duplication, of
     (i) Consolidated Net Income for such fiscal year,
     (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income,
     (iii) the amount of the decrease, if any, in Consolidated Working Capital
for such fiscal year and
     (iv) the aggregate net amount of non-cash loss on the Disposition of
Property by Holdings, the Borrower and its Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income,
     minus (b) the sum, without duplication (including, in the case of clauses
(ii) and (viii) below, duplication across periods; provided that all or any
portion of the amounts referred to in clauses (ii) and (viii) below with respect
to a period may be applied in the determination of Excess Cash Flow for any
subsequent period to the extent such amounts did not previously result in a
reduction of Excess Cash Flow in any prior period), of
     (i) the amount of all non-cash gains or credits included in arriving at
such Consolidated Net Income (including, without limitation, credits included in
the calculation of deferred tax assets and liabilities),
     (ii) the aggregate amount actually paid by Holdings, the Borrower and its
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Permitted Acquisitions (other than to the extent any such Capital
Expenditure or Permitted Acquisition is made with the proceeds of an Equity
Issuance, new long-term indebtedness for borrowed money or with the proceeds of
any Reinvestment Deferred Amount),

13



--------------------------------------------------------------------------------



 



     (iii) the aggregate amount of all non-optional payments of Indebtedness
(including, without limitation, the Term Loans) of Holdings, the Borrower and
its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder),
     (iv) the amount of the increase, if any, in Consolidated Working Capital
for such fiscal year,
     (v) the aggregate net amount of non-cash gain on the Disposition of
Property by Holdings, the Borrower and its Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income,
     (vi) transaction costs, fees and expenses incurred in connection with the
Acquisition Transactions, the First Lien Loan Documents or the Second Lien Loan
Documents (including amendments or waivers of the foregoing) and the other
transactions contemplated hereby to occur as of the Closing Date, the sale of
Capital Stock, the incurrence of Indebtedness permitted under Section 7.2, any
Disposition of Property permitted under Section 7.5 or any recapitalization or
any Permitted Acquisition or other Investment permitted under Section 7.7,
     (vii) the amount of payments made as permitted under Section 7.9(i) during
such fiscal year,
     (viii) payments made under the Management Agreement, and
     (ix) an amount equal to reasonable cash expenditures made in connection
with any termination or make-whole payment in connection with any termination
of, and upfront fees and expenses in connection with obtaining, any Hedge
Agreements.
          “Excess Cash Flow Application Date”: as defined in Section 2.12(c).
          “Excess Cash Flow Percentage”: 50%; provided that the Excess Cash Flow
Percentage for any fiscal year with respect to which Excess Cash Flow is
measured shall be reduced to 0% if the Consolidated Total Leverage Ratio as of
the last day of such fiscal year is less than 2.50:1.00.
          “Excess Specified Asset Sale Proceeds”: with respect to any Specified
Asset Sale, the Net Cash Proceeds thereof that would be available to the
Borrower or any Subsidiary immediately following such Specified Asset Sale in
excess of the amount required to be applied to prepay the Term Loans pursuant to
Section 2.12(b)(ii)(x).

14



--------------------------------------------------------------------------------



 



          “Existing Credit Facility”: the Second Amended and Restated Credit
Agreement, dated as of March 17, 2006, among the Company, the lenders party
thereto and LaSalle Bank National Association, as agent for the lenders, as
amended.
          “Facility”: each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”) and (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”).
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Fee Payment Date”: (a) the Business Day following the last day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period, commencing on the first such day to occur after the Closing
Date.
          “First Lien Loan Documents”: the collective reference to this
Agreement, the Intercreditor Agreement, the First Lien Security Documents, the
Applications and the Notes (if any), each Joinder Agreement, and any amendment,
waiver, supplement or other modification to any of the foregoing.
          “First Lien Security Documents”: the collective reference to the First
Lien Guarantee and Collateral Agreement, the Escrow Agreement, the Account
Control Agreement and all other security documents (including any Mortgages)
hereafter delivered to the Administrative Agent or the Collateral Agent
purporting to grant a Lien on any Property of any Loan Party to secure the
Obligations.
          “Foreign Cash Equivalents”: (a) certificates of deposit or bankers
acceptances of, and bank deposits with, any bank organized under the laws of any
country that is a member of the European Economic Community or Canada or any
subdivision thereof, whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof, in each case with maturities of not more than six months
from the date of acquisition, (b) commercial paper maturing not more than one
year from the date of creation thereof and, at the time of acquisition, having
the highest rating obtainable from either S&P’s or Moody’s and (c) shares of any
money market mutual fund that has its assets invested continuously in the types
of investments referred to in clauses (a) and (b) above.
          “Foreign Subsidiary”: any Subsidiary that is not a Domestic
Subsidiary.
          “Funded Debt”: with respect to any Person, all Indebtedness of such
Person of the types described in clauses (a) through (e) and (g) of the
definition of “Indebtedness”.
          “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.

15



--------------------------------------------------------------------------------



 



          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time.
          “Governmental Authority”: any nation or government, any state,
province or other political subdivision thereof and any governmental entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and, as to any Lender, any securities
exchange and any self regulatory organization (including the National
Association of Insurance Commissioners).
          “Guarantee and Collateral Agreement”: the First Lien Guarantee and
Collateral Agreement to be executed and delivered by Holdings, the Initial
Borrower, the Surviving Borrower and each Subsidiary Guarantor, substantially in
the form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets or any
Investment permitted under this Agreement. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.
          “Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
          “Hedge Agreements”: all interest rate swaps, caps, collar agreements,
foreign exchange agreements, commodity contracts, currency swaps or similar
arrangements entered into by Holdings, the Borrower or its Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or the exchange of nominal interest obligations or the price of
commodities, raw materials, utilities and energy, either generally or under
specific contingencies, as each may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

16



--------------------------------------------------------------------------------



 



          “Holdings”: Velo Holdings Inc., a Delaware corporation.
          “Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower
that (i) had less than 3.5% of consolidated assets and 3.5% of annual
consolidated revenues of Holdings, the Borrower and its Subsidiaries,
collectively, as reflected on the most recent financial statements delivered
pursuant to Section 6.1 prior to such date and (ii) has been designated as such
by the Borrower in a written notice delivered to the Administrative Agent (other
than any such Subsidiary as to which the Borrower has revoked such designation
by written notice to the Administrative Agent); provided that at no time shall
all Immaterial Subsidiaries so designated by the Borrower have in the aggregate
consolidated assets or annual consolidated revenues (as reflected on the most
recent financial statements delivered pursuant to Section 6.1 prior to such
time) in excess of 10% of consolidated assets or annual consolidated revenues,
respectively, of Holdings, the Borrower and its Subsidiaries, collectively.
          “Increased Amount Date”: as defined in Section 2.25.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services (other than
(i) trade payables, accrued expenses, current accounts and similar obligations
incurred in the ordinary course of such Person’s business and (ii) earn-outs and
other contingent payments in respect of acquisitions except to the extent that
the liability on account of any such earn-out or contingent payment becomes a
fixed obligation), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property, in which case only the lesser of the
amount of such obligation and the fair market value of such Property shall
constitute Indebtedness), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Capital Stock, except for
agreements with directors, officers and employees to acquire such Capital Stock
upon the death or termination of employment of such director, officer or
employee and (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above.
Notwithstanding the foregoing, the term “Indebtedness” shall not include
Non-Recourse Debt.
          “Initial Borrower”: as defined in the preamble of this Agreement.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Instrument”: as defined in the Guarantee and Collateral Agreement.

17



--------------------------------------------------------------------------------



 



          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, domain names, patents, trademarks, trade names,
technology, know-how and processes, including the right to receive all proceeds
and damages therefrom.
          “Intercreditor Agreement”: an Intercreditor Agreement substantially in
the form of Exhibit J among Holdings, the Initial Borrower, the Surviving
Borrower, the Collateral Agent and LCPI as collateral agent under the Second
Lien Loan Documents.
          “Interest Payment Date”: (a) as to any ABR Loan (other than any
Swingline Loan), the Business Day following the last day of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Loan
(other than any Revolving Loan that is an ABR Loan and any Swingline Loan), the
date of any repayment or prepayment made in respect thereof and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (with
the consent of each affected Lender under the relevant Facility) nine or twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 1:00 P.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar

18



--------------------------------------------------------------------------------



 



month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.
          “Investments”: as defined in Section 7.7.
          “IPO”: the initial offering by Holdings (or a replacement entity for
Holdings) of its Capital Stock to the public by means of an offering registered
with the SEC or any comparable foreign Governmental Authority.
          “Issuing Lenders”: (a) JPMorgan Chase Bank, N.A. or (b) any other
Revolving Lender from time to time designated by the Borrower as an Issuing
Lender and acceptable to the Administrative Agent with the consent of such other
Revolving Lender in its sole discretion.
          “Joinder Agreement”: an agreement substantially in the form of
Exhibit G.
          “Joint Lead Arrangers”: the collective reference to Lehman Brothers
Inc. and J.P. Morgan Securities Inc.
          “Laws”: collectively, federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.
          “L/C Commitment”: $15,000,000.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed.
          “L/C Participants”: the collective reference to all the Revolving
Lenders other than the applicable Issuing Lender.
          “LCPI”: Lehman Commercial Paper Inc.
          “Lender Addendum”: with respect to any initial Lender, a Lender
Addendum, substantially in the form of Exhibit H, to be executed and delivered
by such Lender on the Closing Date as provided in Section 10.19.
          “Lenders”: as defined in the preamble hereto.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

19



--------------------------------------------------------------------------------



 



          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments under such Facility, the holders of more than 50% of
the Revolving Commitments under such Facility).
          “Majority Revolving Facility Lenders”: the Majority Facility Lenders
in respect of the Revolving Facility.
          “Majority Term Facility Lenders”: the Majority Facility Lenders in
respect of the Term Facility.
          “Management Agreement”: the Management Agreement, by and among one or
more of the Permitted Investors or an Affiliate thereof and Holdings as in
effect on the Closing Date and as modified from time to time in a manner not
materially adverse to the Lenders or otherwise with the consent of the
Administrative Agent.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, operations property or financial condition of Holdings, the Borrower
and its Subsidiaries, taken as a whole, or (b) the validity or enforceability of
the First Lien Loan Documents or the material rights and remedies of the
Administrative Agent and the Lenders thereunder, in each case, taken as a whole.
          “Material Subsidiary”: any Subsidiary that is not an Immaterial
Subsidiary.
          “Materials of Environmental Concern: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity and any other substances that are defined as
hazardous or toxic under any Environmental Law, that are regulated pursuant to
any Environmental Law.
          “Merger”: as defined in the Acquisition Agreement.
          “Moody’s”: Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.
          “Mortgage”: any mortgage, deed of trust, hypothec or other similar
document made by any Loan Party in favor of, or for the benefit of, the
Collateral Agent for the benefit of the Secured Parties, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower (taking
into account the law of the jurisdiction in which such mortgage, deed of trust,
hypothec or similar document is to be recorded), as the same may be amended,
supplemented or otherwise modified from time to time.

20



--------------------------------------------------------------------------------



 



          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “MCM”: My Choice Medical Holdings, Inc.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event received by any Loan Party, net of attorneys’ fees, accountants’
fees, investment banking fees, consulting fees, amounts (including premiums or
penalties, if any) required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
First Lien Security Document or the Second Lien Loan Documents) and other
reasonable fees and expenses (including legal fees and expenses) actually
incurred by any Loan Party in connection therewith and net of taxes paid or
reasonably estimated to be payable by any Loan Party as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and any escrow or reserve for any indemnification payments (fixed
or contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of the applicable Asset Sale undertaken by
the Borrower or any of its Subsidiaries in connection with such Asset Sale
(provided that upon release of any such escrow or reserve, the amount released
shall be considered Net Cash Proceeds) and (b) in connection with any Equity
Issuance or other issuance or sale of debt securities or instruments or the
incurrence of Funded Debt, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
consulting fees, underwriting discounts and commissions and other reasonable
fees and expenses (including legal fees and expenses) actually incurred in
connection therewith.
          “New Lender”: as defined in Section 2.25.
          “New Loan Commitments”: as defined in Section 2.25.
          “New Loans”: any loan made by any New Lender pursuant to Section 2.25.
          “New Revolving Loans”: as defined in Section 2.25.
          “New Term Lender”: a Lender that has a New Term Loan.
          “New Term Loans”: as defined in Section 2.25.
          “Non-Excluded Taxes”: as defined in Section 2.20(a).
          “Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is
not a Subsidiary Guarantor.
          “Non-Recourse Debt”: Indebtedness (a) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of Holdings, the

21



--------------------------------------------------------------------------------



 



Borrower or any of the Subsidiaries to declare a default on such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity, and (b) as to which the lenders or holders thereof have not
been notified in writing that they will have any recourse to the capital stock
or assets of Holdings, the Borrower or any of the Subsidiaries.
          “Non-U.S. Lender”: as defined in Section 2.20(a).
          “Note”: any promissory note evidencing any Loan.
          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, to the Collateral Agent, to any Issuing
Lender or to any Lender (or, in the case of Specified Hedge Agreements or Bank
Product Obligations of the Borrower or any of its Subsidiaries to the
Administrative Agent, the Collateral Agent, any Lender or any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other First Lien Loan Document, the Letters
of Credit, any Specified Hedge Agreement, any Bank Product Obligations, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender that are required to be paid
by the Borrower pursuant hereto) or otherwise; provided that (a) obligations of
the Borrower or any of its Subsidiaries under any Specified Hedge Agreement or
Bank Product Obligations shall be secured and guaranteed pursuant to the First
Lien Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (b) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement (including any
release which is automatically permitted) shall not require the consent of
holders of obligations under Specified Hedge Agreements or Bank Product
Obligations.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies assessed
by any federal, state, local or foreign governmental authority having the power
to impose such tax arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other First Lien Loan Document.
          “Participant”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition of a majority controlling
interest in the Capital Stock, or all or substantially all of the assets, of any
Person, or of all

22



--------------------------------------------------------------------------------



 



or substantially all of the assets constituting a division, product line or
business line of any Person (each, an “Acquisition”), if such Acquisition
complies with the following criteria:
     (a) no Default or Event of Default shall be in effect immediately prior or
after giving effect to such Acquisition;
     (b) after giving effect to the consummation of such Acquisition and to the
incurrence of any Indebtedness associated therewith, (i) Holdings shall be in
compliance with Section 7.1 and (ii) if such Acquisition is not a Small
Acquisition the Consolidated Total Leverage Ratio for the most recently ended
period of four consecutive fiscal quarters of Holdings shall not exceed
5.00:1.00 (in each case, calculated as of the last day of the fiscal quarter
immediately preceding the fiscal quarter in which such acquisition is
consummated, giving pro forma effect to such Acquisition and the issuance or
payment of any related Indebtedness);
     (c) prior to the consummation of such Acquisition (i) the Administrative
Agent shall have received, if available, the then current financial projections
in respect of the Person, division, product line or line of business acquired in
such Acquisition for the one-year period following the consummation of such
acquisition, (ii) the Administrative Agent shall have received the then current
drafts (which shall be consistent with the final drafts in all material
respects) of the documentation to be executed in connection with such
Acquisition (with final copies of such documentation to be delivered to the
Administrative Agent promptly upon becoming available), including all schedules
and exhibits thereto and (iii) the Administrative Agent shall have received
notice of the closing date for such Acquisition; and
     (d) such Person shall have become a Subsidiary and, if such Person shall be
a wholly-owned Domestic Subsidiary (and not an Immaterial Subsidiary after
giving pro forma effect to such Acquisition), a Guarantor and the provisions of
Section 6.8 shall have been complied with to the reasonable satisfaction of the
Administrative Agent.
For purposes of the foregoing, the term “Small Acquisition” means, collectively,
one or more Acquisitions by the Borrower and/or any of its Subsidiaries in
connection with which the acquired assets shall have an aggregate fair value of
not more than $25,000,000.
          “Permitted Investors”: the collective reference to the Sponsor and its
Affiliates (but excluding, any portfolio companies of the foregoing).
          “Permitted Indebtedness”: unsecured subordinated Indebtedness issued
or incurred by the Borrower or any Subsidiary Guarantor, (i) the terms of which,
(1) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation prior to the date that is 91 days after the Term Maturity Date
(or such later date that is the latest final maturity date of any incremental
extension of credit), (2) provide for covenants and events of default customary
for Indebtedness of a similar nature as such Permitted Indebtedness and
(3) provide for subordination of payments of principal and interest in respect
of such Indebtedness to the Obligations and guarantees thereof under the First
Lien Loan Documents customary for high

23



--------------------------------------------------------------------------------



 



yield securities and (ii) in respect of which no Subsidiary that is not an
obligor under the First Lien Loan Documents is an obligor; provided that
immediately prior to and immediately after giving effect on a pro forma basis to
any incurrence of Permitted Indebtedness, no Event of Default shall have
occurred and be continuing or would result therefrom.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a relevant time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings, the Borrower or any of
its Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledged Securities”: as defined in the Guarantee and Collateral
Agreement.
          “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
          “Prime Rate”: as defined in the definition of “ABR”.
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “Qualified Capital Stock”: any Capital Stock that is not Disqualified
Capital Stock.
          “Recovery Event”: any settlement of or payment in respect of any
property insurance claim or casualty insurance claim or any condemnation
proceeding relating to any asset of the Borrower or any Subsidiary Guarantor, in
an amount for each such event exceeding $5,000,000.
          “Refinancing”: the repayment of principal and interest of, the payment
of any required premium in respect of and the payment of all other amounts in
connection with (i) the termination of the commitments in respect of the
Existing Credit Agreement, (ii) the redemption of the 91/4% Senior Notes
pursuant to the terms of the 91/4% Senior Notes Indenture and (iii) the
repurchase (whether upon conversion or otherwise) of the Convertible Notes.
          “Refunded Swingline Loans”: as defined in Section 2.7(b).
          “Register”: as defined in Section 10.6(b)(iv).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse an Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued by such Issuing Lender.

24



--------------------------------------------------------------------------------



 



          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any
Subsidiary Guarantor for its own account in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 2.12 as a result of the
delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which a Loan Party has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice signed on behalf of the
Borrower or any Subsidiary Guarantor by a Responsible Officer stating that the
Borrower or such Subsidiary Guarantor (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets useful in its
(or such Subsidiary’s) business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
committed to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire assets useful in the business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (i) the date occurring 12 months after such Reinvestment
Event and (ii) with respect to any portion of a Reinvestment Deferred Amount,
the date on which the Borrower or Subsidiary Guarantor shall have determined not
to acquire assets useful in its or such Subsidiary’s business with such portion
of such Reinvestment Deferred Amount.
          “Release”: any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure or facility.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived by the PBGC in accordance with the regulations thereunder.
          “Representatives”: as defined in Section 10.14.
          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Revolving Extensions of Credit
then outstanding.
          “Required Prepayment Lenders”: the Majority Facility Lenders in
respect of the Term Facility.

25



--------------------------------------------------------------------------------



 



          “Requirement of Law”: as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer (or similar title), chief operating officer, controller or
treasurer (or similar title) of Holdings or the Borrower, as applicable, or
(with respect to Section 6.7) any Subsidiary and, with respect to financial
matters, the chief financial officer (or similar title) or treasurer (or similar
title) of Holdings or the Borrower, as applicable.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment Period”: the period from any date after the
Closing Date to but excluding the Business Day preceding the Revolving
Termination Date.
          “Revolving Commitments”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on the Lender Addendum delivered by such Lender, or, as the case may be, in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Revolving Commitments is
$30,000,000.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
          “Revolving Facility”: as defined in the definition of “Facility”.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 2.4.
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
aggregate Revolving Commitments of all Lenders or, at any time after the
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Loans then
outstanding, provided that in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Revolving Extensions of Credit, the
Revolving Percentage of any Revolving Lender shall be determined by dividing
(x) such Lender’s Revolving Percentage of the L/C Obligations then outstanding
plus such Lender’s Revolving Percentages of the aggregate

26



--------------------------------------------------------------------------------



 



principal amount of Swingline Loans then outstanding by (y) all of the L/C
Obligations then outstanding plus the aggregate principal amount of Swingline
Loans then outstanding.
          “Revolving Termination Date”: August 16, 2013.
          “S&P”: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.
          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
          “Second Lien Credit Agreement”: the Second Lien Credit Agreement dated
as of the date hereof and as amended, supplemented or otherwise modified from
time to time in accordance with Section 7.8(b) hereof among Holdings, the
Initial Borrower, the Surviving Borrower, the Second Lien Lenders, JPMorgan
Chase Bank, N.A., as syndication agent, Lehman Commercial Paper Inc., as
administrative agent and collateral agent, and Lehman Brothers Inc. and J.P.
Morgan Securities Inc., as joint lead arrangers and joint bookrunners, including
any replacement thereof entered into in connection with one or more refinancings
thereof permitted hereunder.
          “Second Lien Lenders”: the Persons referred to as “Lenders” in the
Second Lien Credit Agreement.
          “Second Lien Loan Documents”: the “Second Lien Loan Documents”
referred to in the Second Lien Credit Agreement.
          “Second Lien Loans”: the loans made by the Second Lien Lenders
pursuant to the Second Lien Credit Agreement.
          “Second Lien Security Documents”: the “Second Lien Security Documents”
referred to in the Second Lien Credit Agreement.
          “Secured Parties”: collectively, the Lenders, the Administrative
Agent, the Collateral Agent, the Swingline Lender, any Issuing Lender, any other
holder from time to time of any of the Obligations (in their capacities as
holders thereof) and, in each case, their respective successors and permitted
assigns.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person

27



--------------------------------------------------------------------------------



 



will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business and (d) such Person will be able to pay its debts
as they mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured and (iii) except as otherwise
provided by applicable law, the amount of “contingent liabilities” at any time
shall be the amount thereof which, in light of all the facts and circumstances
existing at such time, can reasonably be expected to become actual or matured
liabilities.
          “Specified Asset”: either Specified Business, as applicable.
          “Specified Asset Sale”: the Disposition by the Borrower or any of its
Subsidiaries within 12 months of the Closing Date of either Specified Business.
          “Specified Asset Sale Multiple”: with respect to a Specified Asset
Sale, the ratio of (a) the Net Cash Proceeds received by the Borrower or any
Subsidiary in connection with such Specified Asset Sale to (b) Consolidated
EBITDA of Holdings, the Borrower and its Subsidiaries for the most recently
ended period of four consecutive fiscal quarters of Holdings directly
attributable to the Specified Assets.
          “Specified Business”: two businesses that shall have been identified
to the Administrative Agent in writing prior to the Closing Date.
          “Specified Equity Contribution”: as defined in the definition of
Consolidated EBITDA.
          “Specified Hedge Agreement”: any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Lender or any Affiliate
thereof at the time such Hedge Agreement was entered into, as counterparty and
(b) that has been designated by such Lender and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement. The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.
          “Specified Representations”: (a) the representations made by the
Company in the Acquisition Agreement, but only to the extent that Holdings has
the right to terminate its obligations under the Acquisition Agreement in the
event that any such representations are not true and (b) the representations and
warranties set forth in Sections 4.2(a), 4.3, 4.4, 4.11, 4.13 and 4.17.

28



--------------------------------------------------------------------------------



 



          “Sponsor”: One Equity Partners II, L.P., Rho Capital Partners, Inc.,
Brencourt Credit Opportunities Master, Ltd and Brencourt BD, LLC and any
Affiliates thereof (but excluding any portfolio companies of the foregoing).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Borrower; provided,
that in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interest in the nature of a
director’s “qualifying share” of the former Person shall be deemed to be
outstanding.
          “Subsidiary Guarantors”: each wholly-owned Domestic Subsidiary (other
than any Immaterial Subsidiary).
          “Surviving Borrower”: as defined in the preamble of this Agreement.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6(a) in an aggregate principal amount at
any one time outstanding not to exceed $10,000,000.
          “Swingline Lender”: (a) LCPI, in its capacity as the lender of
Swingline Loans or (b) upon the resignation of LCPI, any Revolving Lender from
time to time designated by the Borrower as the Swingline Lender (with the
consent of such other Revolving Lender (in its sole discretion)).
          “Swingline Loans”: as defined in Section 2.6(a).
          “Swingline Participation Amount”: as defined in Section 2.7(c).
          “Syndication Agent”: as defined in the preamble hereto.
          “Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on the Lender Addendum delivered by such Lender, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto.
The original aggregate amount of the Term Commitments is $430,000,000.
          “Term Facility”: as defined in the definition of “Facility”.
          “Term Lender”: each Lender that has a Term Commitment or that holds a
Term Loan.

29



--------------------------------------------------------------------------------



 



          “Term Loan”: as defined in Section 2.1.
          “Term Maturity Date”: the seventh anniversary of the Closing Date.
          “Term Percentage”: as to any Term Lender at any time, the percentage
which the sum of such Lender’s Term Commitments then constitutes of the
aggregate Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).
          “Tranche”: as defined in Section 2.25.
          “Transactions”: collectively, (a) the consummation of the Acquisition
Transactions and the Refinancing; (b) the execution and delivery of the First
Lien Loan Documents and the Second Lien Loans Documents and the incurrence of
the obligations thereunder; (c) the Equity Financing; and (d) the payment of all
fees and expenses to be paid on or prior to the Closing Date and owing in
connection with the foregoing.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “United States”: the United States of America.
          “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
or province.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other First Lien Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.
          (b) As used herein and in the other First Lien Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to Holdings, the Borrower and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, and (iii) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

30



--------------------------------------------------------------------------------



 



          (d) The term “license” shall include sub-license.
          (e) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) in Dollars to
the Initial Borrower on the Closing Date in an amount not to exceed the amount
of the Term Commitment of such Lender. The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.
          2.2 Procedure for Term Loan Borrowing. The Initial Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 5:00 P.M., New York City time, one Business
Day prior to the anticipated Closing Date) requesting that the Term Lenders make
the Term Loans on the Closing Date and specifying the amount to be borrowed.
Subject to satisfaction (or waiver) of the conditions precedent specified in
Section 5.1, not later than 9 A.M., New York City time, on the Closing Date, the
Administrative Agent shall credit the account(s) designated in writing by the
Initial Borrower to the Administrative Agent with the aggregate amount of the
Term Loans requested by the Borrower in immediately available funds. The Term
Loans made on the Closing Date shall initially be ABR Loans unless the initial
Term Lenders and the Administrative Agent otherwise agree. Upon receipt of such
borrowing notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 3:00 P.M., New York City time, on the Closing Date each
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender.
          2.3 Repayment of Term Loans. The Term Loan of each Term Lender shall
be payable in equal consecutive quarterly installments, commencing on
December 31, 2007, on the last Business Day of each of December, March, June and
September following the Closing Date in an amount equal to one quarter of one
percent (0.25%) of the Term Loans funded on the Closing Date (as adjusted to
reflect any prepayments thereof), with the remaining balance thereof payable on
the Term Maturity Date.
          2.4 Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which when added to such Lender’s Revolving Percentage of the sum of
(x) the L/C Obligations then outstanding and (y) the aggregate principal amount
of the Swingline Loans then outstanding, after giving effect to the making of
such Revolving Loans, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving

31



--------------------------------------------------------------------------------



 



Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, in each
case, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13.
          (b) The Borrower shall repay all outstanding Revolving Loans made to
it on the Revolving Termination Date.
          2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
(i) in the case of Eurodollar Loans, prior to 1:00 P.M., New York City time,
three Business Days prior to the requested Borrowing Date or (ii) in the case of
ABR Loans, prior to 1:00 P.M., New York City time, one Business Day prior to the
requested Borrowing Date), specifying (A) the amount and Type of Revolving Loans
to be borrowed, (B) the requested Borrowing Date, (C) whether such Revolving
Loan is to be an ABR Loan or a Eurodollar Loan and (D) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Any Revolving Loans made on the
Closing Date shall initially be ABR Loans. Each borrowing by the Borrower under
the Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $500,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof; provided that the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Revolving Commitments
that are ABR Loans in other amounts pursuant to Section 2.7(a). Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 2:00 P.M., New
York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will thereupon
promptly be made available to the Borrower by the Administrative Agent crediting
the account of the Borrower on the books of such office with the aggregate of
the amounts made available to the Administrative Agent by the Revolving Lenders
and in like funds as received by the Administrative Agent.
          If no election as to the Type of a Revolving Loan is specified, then
the requested Loan shall be an ABR Loan. If no Interest Period is specified with
respect to any requested Eurodollar Loan, the Interest Period with respect to
such requested Loan shall be for one month from the borrowing date.
          2.6 Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) in Dollars to the Borrower; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at

32



--------------------------------------------------------------------------------



 



any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the aggregate Available Revolving Commitments of all
Lenders would be less than zero. During the Revolving Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.
          (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Termination Date.
          2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender and the Administrative Agent irrevocable
written notice (which notice must be received by the Swingline Lender and the
Administrative Agent not later than 12:00 Noon, New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period). Each borrowing under the Swingline Commitment shall be in an
amount equal to $100,000 or a whole multiple of $100,000 in excess thereof. Not
later than 2:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall thereupon make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by promptly
depositing such proceeds in the account designated by the Borrower in
immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been

33



--------------------------------------------------------------------------------



 



made pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to in the case of Swingline Loans, (A) such Revolving Lender’s Revolving
Percentage times (B) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount with respect
to any Swingline Loans, the Swingline Lender receives any payment on account of
such Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount with respect thereto (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all such Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other First Lien Loan Document by the
Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          2.8 Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of the appropriate
Revolving Lender or Term Lender, as the case may be, (i) the then unpaid
principal amount of each Revolving Loan of such Revolving Lender made to the
Borrower outstanding on the Revolving Termination Date (or on such earlier date
on which the Loans become due and payable pursuant to Section 8) and (ii) the
principal amount of each outstanding Term Loan of such Term Lender made to the
Borrower in installments according to the amortization schedule set forth in
Section 2.3 (or on such earlier date on which the Loans become due and payable
pursuant to Section 8). The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans made to the Borrower from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.15.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of

34



--------------------------------------------------------------------------------



 



such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
          (c) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal, interest
and fees, as applicable, due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of the Administrative Agent or any Lender to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.
          (e) Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit K. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered not, to such payee and its registered assigns).
          2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Applicable Commitment Fee Rate on
the average daily amount of the Available Revolving Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date.
          (b) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.
          2.10 Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than two Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of such Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans made
on the effective date thereof, the total Revolving Extensions of Credit would
exceed the total Revolving Commitments. Any such partial reduction shall be in
an

35



--------------------------------------------------------------------------------



 



amount equal to $500,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect.
          2.11 Optional Prepayments. (a) The Borrower may at any time and from
time to time prepay the Revolving Loans or the Term Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 1:00 P.M., New York City time, three Business
Days prior thereto, in the case of Eurodollar Loans, and no later than 1:00
P.M., New York City time, one Business Day prior thereto, in the case of ABR
Loans, which notice shall specify (i) the date and amount of prepayment,
(ii) whether the prepayment is of Revolving Loans or Term Loans and
(iii) whether the prepayment is of Eurodollar Loans or ABR Loans; provided that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that such notice may be
conditioned on receiving the proceeds of any refinancing or Disposition of
Property), together with (except in the case of Revolving Loans that are ABR
Loans and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of (i) $500,000 or a whole multiple of $100,000 in excess
thereof (in the case of prepayments of ABR Loans) or (ii) $1,000,000 or a whole
multiple of $100,000 in excess thereof (in the case of prepayments of Eurodollar
Loans), and in each case shall be subject to the provisions of Section 2.18.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof.
          (b) Amounts to be applied with connection with prepayments pursuant to
Section 2.11 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(a) until paid in full.
          2.12 Mandatory Prepayments. (a) Unless the Required Prepayment Lenders
shall otherwise agree, if any indebtedness for borrowed money (excluding any
Indebtedness permitted to be incurred in accordance with Section 7.2 or incurred
with the consent of the Required Prepayment Lenders) shall be incurred by the
Borrower or any of its Subsidiaries an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied within two Business Days of the date of
receipt of such Net Cash Proceeds toward the prepayment of the Term Loans as set
forth in Section 2.12(d).
          (b) Unless the Required Prepayment Lenders shall otherwise agree, if
on any date any of the Borrower or any Subsidiary Guarantor shall for its own
account receive Net Cash Proceeds from any Asset Sale or Recovery Event then,
unless a Reinvestment Notice shall be delivered in respect thereof, such Net
Cash Proceeds shall be applied within two Business Days of such date toward the
prepayment of the Term Loans as set forth in Section 2.12(d); provided that
notwithstanding the foregoing, (i) on the date (the “Trigger Date”) that is six
months after the applicable Reinvestment Prepayment Date, the Term Loans shall
be prepaid as set forth in Section 2.12(d) by an amount equal to the portion of
any Committed Reinvestment Amount with respect to the relevant Reinvestment
Event not actually expended by such Trigger Date and (ii) if

36



--------------------------------------------------------------------------------



 



the Borrower or any Subsidiary Guarantor shall receive Net Cash Proceeds from
any Specified Asset Sale, then (x) if the Specified Asset Sale Multiple is
greater than the lower of (A) 5.00:1.00 and (B) the Consolidated Total Leverage
Ratio on the date such Specified Asset Sale is consummated after giving pro
forma effect to such Specified Asset Sale (the lower of (A) and (B) the
“Applicable Leverage Ratio”), then the portion of such Net Cash Proceeds equal
to the product of the Applicable Leverage Ratio multiplied by Consolidated
EBITDA of Holdings, the Borrower and its Subsidiaries directly attributable to
such Specified Asset being disposed of shall be applied within two Business Days
of such date toward the prepayment of the Term Loans as set forth in
Section 2.12(d) with the remainder permitted to be applied in accordance with
and subject to compliance with Section 7.6(h) and (y) otherwise, 100% of such
Net Cash Proceeds shall be applied within two Business Days of the date on which
such Net Cash Proceeds are received toward the prepayment of the Term Loans as
set forth in Section 2.12(d).
          (c) Unless the Required Prepayment Lenders shall otherwise agree, if,
for any fiscal year of Holdings commencing with the fiscal year ending June 30,
2008 (if the fiscal year of Holdings ends on June 30) or December 31, 2008 (if
the fiscal year of Holdings ends on December 31), there shall be Excess Cash
Flow, the Borrower shall, on the relevant Excess Cash Flow Application Date
thereafter, apply an amount equal to (i) the Excess Cash Flow Percentage of such
Excess Cash Flow minus (ii) the aggregate amount of all optional prepayments of
Revolving Loans and Swingline Loans during such fiscal year to the extent
accompanied by permanent optional reductions of the Revolving Commitments and
all optional prepayments of the Term Loans during such fiscal year, in each case
other than to the extent any such prepayment is funded with the proceeds of new
long-term indebtedness for borrowed money, toward the prepayment of the Term
Loans as set forth in Section 2.12(d). Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than three Business Days
after the date on which the financial statements of Holdings referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders.
          (d) Amounts to be applied in connection with prepayments pursuant to
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b) until paid in full. The application of any prepayment
pursuant to Section 2.12 shall be made, first, to ABR Loans and, second, to
Eurodollar Loans. Each prepayment of the Term Loans under Section 2.12 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
          (e) Notwithstanding anything to the contrary in Section 2.12(d) or
2.18, with respect to the amount of any mandatory prepayment described in
Section 2.12 that is allocated to Term Loans (which, for avoidance of doubt,
includes any New Term Loans) (such amounts, the “Prepayment Amount”), at any
time when Term Loans remain outstanding, the Borrower will, in lieu of applying
such amount to the prepayment of Term Loans as provided in paragraph (d) above,
on the date specified in Section 2.12 for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Term Lender
(which, for avoidance of doubt, includes each New Term Lender) a notice (each, a
“Prepayment Option Notice”) as described below. As promptly as practicable after
receiving such notice from the Borrower, the Administrative Agent will send

37



--------------------------------------------------------------------------------



 



to each Term Lender a Prepayment Option Notice, which shall be in the form of
Exhibit I (or such other form approved by the Administrative Agent), and shall
include an offer by the Borrower to prepay on the date (each a “Mandatory
Prepayment Date”) that is ten Business Days after the date of the Prepayment
Option Notice, the relevant Term Loans of such Lender by an amount equal to the
portion of the Prepayment Amount indicated in such Lender’s Prepayment Option
Notice as being applicable to such Lender’s Term Loans. On the Mandatory
Prepayment Date, (i) the Borrower shall pay to the relevant Term Lenders the
aggregate amount necessary to prepay that portion of the outstanding relevant
Term Loans in respect of which such Lenders have accepted (it being understood
that any Lender’s failure to object prior to the relevant Mandatory Prepayment
Date shall be deemed as an acceptance by such Lender of such Prepayment Option
Notice and the amount to be prepaid in respect of Term Loans held by such
Lender) prepayment as described above and (ii) the Borrower shall offer to pay
to such accepting Term Lenders an amount equal to the portion of the aggregate
Prepayment Amount not accepted by the relevant Term Lenders, and (to the extent
accepted by any or all of such accepting Term Lenders) such amount shall be
applied to the prepayment of the Term Loans held by such Term Lenders ratably
based upon the aggregate principal amount of such Loans; provided that,
following such offer and application, any amount remaining unapplied shall be
returned to the Borrower.
          2.13 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans made to the Borrower to ABR Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 1:00 P.M., New York City time, on the second Business Day preceding
the proposed conversion date; provided that if any Eurodollar Loan is so
converted on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21.
The Borrower may elect from time to time to convert ABR Loans made to the
Borrower to Eurodollar Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 1:00 P.M., New York City time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan under a particular Facility may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such by the Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 1:00 P.M., New York City time, on the third Business Day preceding
the proposed continuation date, of the length of the next Interest Period to be
applicable to such Loans; provided that if any Eurodollar Loan is so continued
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.21 and;
provided, further, that no Eurodollar Loan under a particular Facility may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations and; provided, further, that if the Borrower shall fail to give
any required

38



--------------------------------------------------------------------------------



 



notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.
          2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each tranche of Eurodollar Loans shall
be equal to a minimum of $1,000,000 or a whole multiple of $100,000 in excess
thereof and (b) no more than 15 tranches of Eurodollar Loans shall be
outstanding at any one time.
          2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).
          (d) Interest shall be payable by the Borrower in arrears on each
Interest Payment Date; provided that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.
          2.16 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any

39



--------------------------------------------------------------------------------



 



change in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct in
the absence of manifest error. The Administrative Agent shall, at the request of
the Borrower, promptly deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a) and Section 2.15(b).
          2.17 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period for any Eurodollar Loan:
     (a) the Administrative Agent shall have determined (which determination
shall be presumptively correct absent manifest error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that by reason of any
changes arising after the date of this Agreement the Eurodollar Rate determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,
the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.
          2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Revolving Commitments of the Lenders
shall be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders. Each payment (other
than prepayments) in respect of principal or interest in respect of the Term
Loans and each payment in respect of fees payable hereunder shall be

40



--------------------------------------------------------------------------------



 



applied to the amounts of such obligations owing to the Term Lenders, pro rata
according to the respective amounts then due and owing to such Lenders.
          (b) Subject to Section 2.12(d), each optional and mandatory prepayment
on account of principal of and interest on the Term Loans pursuant to
Section 2.11 or 2.12 shall be applied to any installments thereof in direct
order of maturity. Amounts repaid or prepaid on account of the Term Loans may
not be reborrowed.
          (c) Each payment (including prepayments) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.
          (d) All payments (including prepayments) by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made in
Dollars without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds. The Administrative Agent shall distribute such payments to the relevant
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall give notice of such fact to the
Borrower and the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on

41



--------------------------------------------------------------------------------



 



demand, from the Borrower. Nothing herein shall be deemed to limit the rights of
the Administrative Agent or the Borrower against any defaulting Lender.
          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.
          2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the date hereof:
     (i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (ii) shall impose on such Lender any other condition not otherwise
contemplated hereunder (other than any changes to any Excluded Tax or increase
in the rate of any Excluded Tax);
and the result of any of the foregoing is to increase the cost to such Lender
(other than an Excluded Tax) by an amount which such Lender reasonably deems in
good faith to be material, of making, converting into, continuing or maintaining
Eurodollar Loans or issuing or participating in Letters of Credit (in each case
hereunder), or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, the Borrower shall promptly pay such Lender within 20
Business Days after the Borrower’s receipt of a reasonably detailed invoice
therefor (showing with reasonable detail the calculations thereof), any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled. Notwithstanding the foregoing provisions of
this Section 2.19(a), any right of the Administrative Agent or a Lender to
receive additional amounts on account of Non-Excluded Taxes or Other Taxes shall
be governed by Section 2.20.
          (b) If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender

42



--------------------------------------------------------------------------------



 



with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority first made, in each case,
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s written policies with respect to capital adequacy) by an
amount deemed in good faith by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a reasonably detailed written request therefor
(consistent with the detail provided by such Lender to similarly situated
borrowers), the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be presumptively correct in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Obligations.
          2.20 Taxes. (a) Except as otherwise provided in this Agreement, all
payments made by the Borrower under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or Other Taxes, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority responsible for administering taxes,
excluding (i) net or gross income taxes, net or gross profits or capital taxes
and franchise taxes (imposed in lieu of net or gross income taxes) imposed on
the Administrative Agent or any Lender as a result of a present, former or
future connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other First Lien Loan Document), (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (iii) in the case of a
Lender that is not a “United States person” within the meaning of Code
Section 7701(a)(30) (a “Non-U.S. Lender”), any United States withholding tax
that is imposed on amounts payable to such Non-U.S. Lender at the time such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.20(d), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to this Section 2.20(a) (together the
amounts described in clauses (i)-(iii) are the “Excluded

43



--------------------------------------------------------------------------------



 



Taxes”). If any such taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (that are not Excluded Taxes (the “Non-Excluded Taxes”) or Other
Taxes are required to be withheld from any amounts payable by the Borrower to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after deduction or
withholding of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e), as applicable, of this Section or
(ii) that are United States withholding taxes imposed on amounts payable under
the Term Facility or Revolving Facility to such Lender at the time such Lender
becomes a Term Lender or Revolving Lender, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.
          (b) Except as otherwise provided in this Agreement, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof if such receipt is obtainable, or, if not,
other reasonable evidence of payment. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes that the Borrower is required to pay pursuant
to this Section 2.20 (or in respect of which the Borrower would be required to
pay increased amounts pursuant to Section 2.20(a) if such Non-Excluded Taxes or
Other Taxes were withheld) when due to the appropriate taxing authority or fails
to remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any payments by them of such Non-Excluded Taxes or Other Taxes
and for any incremental taxes, interest or penalties that become payable by the
Administrative Agent or any Lender as a result of any such failure.
          (d) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Borrower and to the Lender from which the related participation shall
have been purchased) (i) two accurate and complete original, signed copies of
IRS Form W-8ECI or W-8BEN (or any successor or other applicable forms), or, (ii)
in the case of a Non-U.S. Lender claiming exemption from United States federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and two accurate and complete original, signed copies of IRS Form
W-8BEN, or any subsequent versions or successors to such forms, in each case
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, United States federal withholding tax on
all payments by the Borrower or any Loan Party under this Agreement and the
other First Lien Loan Documents. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party

44



--------------------------------------------------------------------------------



 



to this Agreement (or, in the case of any Participant, on or before the date
such Participant purchases the related participation). In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall (i) promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
United States taxing authorities for such purpose) and (ii) take such steps as
shall not be disadvantageous to it, in its reasonable judgment, and as may be
reasonably necessary (including the re-designation of its lending office
pursuant to Section 2.23) to avoid any requirement of applicable laws of any
such jurisdiction that the Borrower make any deduction or withholding for taxes
from amounts payable to such Lender. Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.
          (e) Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent two accurate and complete original,
signed copies of IRS Form W-9, or any subsequent versions or successors to such
form. Such forms shall be delivered by each U.S. Lender on or before the date it
becomes a party to this Agreement. In addition, each U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such U.S. Lender. Each U.S. Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certifications to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose).
          (f) If the Administrative Agent or any Lender determines, in good
faith, that it has received a refund of any Non-Excluded Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to Section 2.19 and this
Section 2.20, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.20 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority; provided, further, that the Borrower shall not be
required to repay to the Administrative Agent or the Lender an amount in excess
of the amount paid over by such party to the Borrower pursuant to this Section.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Obligations.

45



--------------------------------------------------------------------------------



 



          2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any reasonable and documented out-of-pocket
loss or expense (other than lost profits, including the Applicable Margin) that
such Lender may actually sustain or incur as a consequence of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, conversion or continuation of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto. A
reasonably detailed certificate as to (showing in reasonable detail the
calculation of) any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be presumptively correct in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Obligations.
          2.22 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the date hereof, shall make
it unlawful for any Lender to make or maintain Eurodollar Loans as contemplated
by this Agreement, such Lender shall promptly give notice thereof to the
Administrative Agent and the Borrower, and (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall be suspended during the period of
such illegality and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.
          If any such conversion of a Eurodollar Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.21.
          2.23 Mitigation of Costs; Change of Lending Office. Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
Section 2.19, 2.20(a), 2.21 or 2.22 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole good
faith judgment of such Lender, cause such Lender and its lending office(s) to
suffer no material economic, legal or regulatory disadvantage and; provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to
Section 2.19, 2.20(a) or 2.22.
          2.24 Replacement of Lenders. The Borrower shall be permitted to
replace with a financial institution any Lender that (a) requests reimbursement
for amounts owing pursuant to Section 2.19, 2.20 or 2.21 (to the extent a
request made by a Lender pursuant to the operation of Section 2.21 is materially
greater than requests made by other Lenders) or gives a notice of illegality
pursuant to Section 2.22, (b) defaults in its obligation to make Loans
hereunder, or (c) that has refused to consent to any waiver or amendment with
respect to any First Lien Loan

46



--------------------------------------------------------------------------------



 



Document that requires such Lender’s consent and has been consented to by the
Required Lenders; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iii) the Borrower shall be liable to such replaced
Lender under Section 2.21 (as though Section 2.21 were applicable) if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (iv) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent to the extent that an assignment to such replacement
financial institution of the rights and obligations being acquired by it would
otherwise require the consent of the Administrative Agent pursuant to
Section 10.6(c), (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6, (vi) the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.19 or
2.20, as the case may be, in respect of any period prior to the date on which
such replacement shall be consummated, (vii) if applicable, the replacement
financial institution shall consent to such amendment or waiver and (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.
          2.25 Incremental Loans. The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan and/or revolving commitments (the “New Loan Commitments”) hereunder, in an
aggregate amount for all such New Loan Commitments not in excess of
$100,000,000; provided that any Person or Persons providing such commitments
shall be subject to the consent of the Administrative Agent (such consent not to
be unreasonably withheld, conditioned or delayed). Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Loan Commitments shall be effective, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to Administrative Agent and the amount of the New Loan Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000 or equal to the remaining Incremental Loan Commitments);
provided that any Lender offered or approached to provide all or a portion of
any New Loan Commitments may elect or decline, in its sole discretion, to
provide such New Loan Commitment. Such New Loan Commitments shall become
effective as of such Increased Amount Date; provided that (1) no Default or
Event of Default shall exist and Holdings shall be in pro forma compliance with
Section 7.1 and the pro forma Consolidated First Lien Leverage Ratio shall not
be in excess of 3.25:1.00 on such Increased Amount Date before and after giving
effect to such New Loan Commitments and to the making of any Tranche of New
Loans pursuant thereto and after giving effect to any Permitted Acquisition
consummated in accordance therewith; (2) the proceeds of any New Loans shall be
used for working capital and other general corporate purposes of the Borrower
and its Subsidiaries (including Permitted Acquisitions and Investments permitted
under Section 7.7); (3) the New Loans shall share ratably in the Collateral;
(4) the New Loans that are term loans (“New Term Loans”) shall share ratably in
any mandatory prepayments of the existing Term Loans; (5) in the case of any New
Term Loans, the maturity date thereof shall not be earlier than the Term
Maturity Date and the weighted average life to maturity shall be equal to or
greater than the weighted average life to maturity of the Term Loans that are
not New Loans; (6) in the case of any New Loans that are revolving loans (“New
Revolving Loans”) the maturity date thereof shall not be earlier than the
Revolving Termination

47



--------------------------------------------------------------------------------



 



Date and such New Revolving Loans shall not require any scheduled amortization
or mandatory commitment reductions prior to the Revolving Termination Date;
(7) the New Loans shall have such pricing as may be agreed by Borrower and the
Lenders providing such New Loans and shall be subject to a “most favored nation”
pricing provision that ensures that the initial yield on the New Loans
(including upfront fees and original issue discount) does not exceed the
Applicable Margin on the existing Loans; (8) all terms and documentation with
respect to any New Loans which differ from those with respect to the Loans under
the applicable Facility shall be reasonably satisfactory to the Administrative
Agent; (9) such New Loan Commitments shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, the Administrative
Agent and one or more New Lenders; and (10) the Borrower shall deliver or cause
to be delivered any customary legal opinions or other documents reasonably
requested by Administrative Agent in connection with any such transaction. Any
New Loans made on an Increased Amount Date that have terms and provisions that
differ from those of the Term Loans or Revolving Loans, as applicable,
outstanding on the date on which such New Loans are made shall be designated as
a separate tranche (a “Tranche”) of Term Loans or Revolving Loans, as
applicable, for all purposes of this Agreement.
          On any Increased Amount Date on which any New Loan Commitments become
effective, subject to the foregoing terms and conditions, each lender with a New
Loan Commitment (each, a “New Lender”) shall become a Lender hereunder with
respect to such New Loan Commitment.
          The terms and provisions of the New Loan Commitments of any Tranche
shall be, except as otherwise set forth in the relevant Joinder Agreement,
identical to those of the applicable Loans and for purposes of this Agreement,
any New Loans or New Loan Commitments shall be deemed to be Term Loans,
Revolving Loans or Revolving Commitments, as applicable. Each Joinder Agreement
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other First Lien Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.25.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of the Borrower or any Guarantor on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Revolving Termination Date; provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). Each

48



--------------------------------------------------------------------------------



 



Letter of Credit shall be used for general corporate purposes of the Borrower
and its Subsidiaries and other uses not prohibited by this Agreement.
          (b) No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with any applicable Requirement
of Law.
          3.2 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the relevant Issuing Lender issue a Letter of Credit
by delivering to such Issuing Lender at its address for notices specified to the
Borrower by such Issuing Lender an Application therefor, with a copy to the
Administrative Agent, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event without the consent of
the applicable Issuing Lender shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof.
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the relevant Lenders, notice of the issuance
of each Letter of Credit issued by it (including the amount thereof).
          3.3 Fees and Other Charges. (a) The Borrower will pay a fee on each
outstanding Letter of Credit requested by it, at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility on the face amount of such Letter of Credit, which fee shall
be shared ratably among the Revolving Lenders and payable quarterly in arrears
on each Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to each Issuing Lender for its own account a fronting fee on the
aggregate face amount of all outstanding Letters of Credit issued by it to the
Borrower of 0.25% per annum, payable quarterly in arrears on each Fee Payment
Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary reasonable and
documented out-of-pocket costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit requested by the Borrower.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of

49



--------------------------------------------------------------------------------



 



each Letter of Credit issued by it and the amount of each draft paid by such
Issuing Lender thereunder. Each L/C Participant agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by it for which such
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent for the account of such Issuing Lender upon demand an amount equal to such
L/C Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
financial condition of the Borrower, (iv) any breach of this Agreement or any
other First Lien Loan Document by the Borrower, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
          (b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, such Issuing Lender shall be entitled
to recover from such L/C Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facility. A certificate of the relevant Issuing Lender
submitted to any relevant L/C Participant with respect to any amounts owing
under this Section shall be presumptively correct in the absence of manifest
error.
          (c) Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a) such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to the Administrative Agent for the account of such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to the
Administrative Agent for the account of such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

50



--------------------------------------------------------------------------------



 



          3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender in respect of any drawing under a Letter of Credit
(a) if such Issuing Lender notifies the Borrower at or prior to 10:00 A.M., New
York City time, on any Business Day, of any drawing under a Letter of Credit and
the date and amount of the relevant draft presented under such Letter of Credit,
on such Business Day or (b) if such Issuing Lender notifies the Borrower after
10:00 A.M., New York City time, on any Business Day, on the immediately
succeeding Business Day. Each such payment shall be made to such Issuing Lender
at its address for notices specified to the Borrower and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at a rate equal to
(i) until the second Business Day next succeeding the date of the relevant
notice, the rate applicable to ABR Loans under the Revolving Facility and
(ii) thereafter, the rate set forth in Section 2.15(c).
          3.6 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee, or any other events
or circumstances that, pursuant to applicable law or the applicable customs and
practices promulgated by the International Chamber of Commerce, are not within
the responsibility of such Issuing Lender, except for errors or omissions
resulting from the gross negligence, willful misconduct or bad faith of such
Issuing Lender or its employees or agents. No Issuing Lender shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions resulting from the gross negligence,
willful misconduct or bad faith of such Issuing Lender or its employees or
agents. The Borrower agrees that any action taken or omitted by any Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence, willful misconduct or bad
faith and in accordance with the standards or care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of such Issuing Lender to the Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof. The responsibility of such
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by such Issuing Lender shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit. To the extent not
inconsistent with Section 3.6, the Issuing Lender shall be

51



--------------------------------------------------------------------------------



 



entitled to rely, and shall be fully protected in relying upon, any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Issuing Lender.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, Holdings
and the Borrower hereby jointly represent and warrant (as to itself and each of
its Subsidiaries) to the Agents and each Lender, which representations and
warranties shall be deemed made on the Closing Date (immediately before and
immediately after giving effect to the Transactions) (provided that until after
the consummation of the Merger, none of the following representations and
warranties are made with respect to the Company or any of its Subsidiaries) and
on the date of each borrowing of Loans or issuance of a Letter of Credit
hereunder, that:
          4.1 Financial Condition. The audited consolidated balance sheet of the
Company and its consolidated Subsidiaries as at June 30, 2005 and June 30, 2006,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PriceWaterhouseCoopers LLP, present fairly in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as at such date, and the results of its operations and its cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of the Company and its consolidated Subsidiaries as at
September 30, 2006, December 31, 2006 and March 31, 2007, and the related
unaudited consolidated statements of income and cash flows for the three, six
and nine-month periods ended, respectively, on such date, present fairly in all
material respects the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such date, and the combined results of its
operations and its combined cash flows for the three, six and nine-month periods
then ended (subject to absence of footnotes and normal year-end adjustments).
All such financial statements, including the related schedules and notes thereto
and normal year end adjustments, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and, in the case of
such unaudited financial statements, subject to the absence of footnotes).
Except as set forth on Schedule 4.1, in the Company’s consolidated balance sheet
as of June 30, 2006 or that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date, the Borrower and its Subsidiaries (i) do not have any material Guarantee
Obligations, contingent liabilities or liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or

52



--------------------------------------------------------------------------------



 



exchange transaction or other obligation in respect of derivatives, which are
not reflected in the most recent financial statements referred to in this
paragraph but which would in accordance with GAAP be so reflected in a
consolidated balance sheet of the Borrower as of the Closing Date or (ii) are
not party to any arrangement to pay principal or interest with respect to any
Indebtedness of any Person which is not reflected in the most recent financial
statements referred to in this paragraph, (x) which was incurred by the Borrower
or any of its Subsidiaries or guaranteed by the Borrower or any of its
Subsidiaries at any time or the proceeds of which are or were transferred to or
used by the Borrower or any of its Subsidiaries and (y) the payments in respect
of which are intended to be made with the proceeds of payments to such Person by
the Borrower or any of its consolidated Subsidiaries or with any Indebtedness or
Capital Stock issued by the Borrower or any such Subsidiary.
          4.2 No Change. (a) As of the Closing Date, there has been no event,
circumstance, development, change or effect since December 31, 2006 that has had
a Closing Date Material Adverse Effect.
          (b) At any time after the Closing Date as of which this representation
and warranty is made or deemed made, there has been no event, development or
circumstance since June 30, 2006 that has had or could reasonably be expected to
have a Material Adverse Effect.
          4.3 Existence; Compliance with Law. Each of Holdings, the Borrower and
its Subsidiaries (a) (i) is duly organized (or incorporated), validly existing
and in good standing (or, only where if applicable, the equivalent status in any
foreign jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate or organizational power and authority, to
own and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged except, in each case, to
the extent that any such failure to have such power, authority or right would
not reasonably be expected to have a Material Adverse Effect and (iii) is duly
qualified as a foreign corporation or limited liability company and in good
standing (where such concept is relevant) under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification except, in each case, to the extent that
the failure to be so qualified or in good standing (where such concept is
relevant) would not reasonably be expected to have a Material Adverse Effect and
(b) is in compliance with all Requirements of Law except to the extent that any
such failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
          4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority to make, deliver and perform the
First Lien Loan Documents to which it is a party and, in the case of the
Borrower, to borrow or have Letters of Credit issued hereunder. Each Loan Party
has taken all necessary corporate or other action to authorize the execution,
delivery and performance of the First Lien Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement. Except as would not reasonably be
expected to have a Material Adverse Effect, no consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority is required in connection with the Transactions, the extensions of
credit hereunder or the execution, delivery, performance, validity or
enforceability of this

53



--------------------------------------------------------------------------------



 



Agreement or any of the other First Lien Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, which consents,
authorizations, filings and notices have been obtained or made (except to the
extent not yet required to have been obtained or made), each of which is in full
force and effect or the failure to obtain which would not reasonably be expected
to have a Material Adverse Effect and (ii) the filings referred to in
Section 4.17. Each First Lien Loan Document has been duly executed and delivered
on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other First Lien Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other First Lien Loan Documents, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
(a) violate the organizational or governing documents of any of the Loan
Parties, (b) violate in any material respect any Requirement of Law or any
material Contractual Obligation of Holdings, the Borrower or any of its
Subsidiaries (other than any violation which would not reasonably be expected to
result in a Material Adverse Effect) or (c) result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens permitted by Section 7.3 or as otherwise contemplated by the
First Lien Loan Documents).
          4.6 No Material Litigation. No litigation, proceeding or, to the
knowledge of Holdings and the Borrower, investigation of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
and the Borrower, likely to be commenced within a reasonable time period against
Holdings, the Borrower or any of its Subsidiaries or against any of their
Properties or revenues which, taken as a whole, (a) are material and adverse
with respect to any of the First Lien Loan Documents or (b) would reasonably be
expected to have a Material Adverse Effect.
          4.7 No Default. No Default or Event of Default has occurred and is
continuing.
          4.8 Ownership of Property; Liens. Except as set forth in
Schedule 4.8A, each of Holdings, the Borrower and its Subsidiaries has valid and
defensible title in fee simple to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in or right to
use, all its other Property (other than Intellectual Property), in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and none of such Property is subject to any Lien except
as permitted by the First Lien Loan Documents. Schedule 4.8B lists all real
property which is owned or leased by any Loan Party as of the Closing Date.

54



--------------------------------------------------------------------------------



 



          4.9 Intellectual Property. Each of Holdings, the Borrower and its
Subsidiaries owns, or has a valid license to use, all Intellectual Property used
and necessary for the conduct of its business as currently conducted free and
clear of all Liens (other than Liens permitted hereunder), except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. To Holdings’ or the Borrower’s knowledge, no holding, injunction,
decision or judgment has been rendered by any Governmental Authority and neither
Holdings, the Borrower nor any of its Subsidiaries has entered into any
settlement stipulation or other agreement (except license agreements in the
ordinary course of business) which would cancel the validity of Holdings’, the
Borrower’s or any Subsidiary’s rights in any Intellectual Property owned by
Holdings, the Borrower or any Subsidiary (the “Borrower Intellectual Property”)
in any respect that would reasonably be expected to have a Material Adverse
Effect. To Holdings’ or the Borrower’s knowledge, no pending claim has been
asserted or threatened in writing by any Person challenging the use by Holdings,
the Borrower or its Subsidiaries of any Borrower Intellectual Property or the
validity of any Borrower Intellectual Property, except in each case as would not
reasonably be expected to have a Material Adverse Effect. To Holdings’ or the
Borrower’s knowledge, the use of any Borrower Intellectual Property by Holdings,
the Borrower or its Subsidiaries does not infringe on the rights of any other
Person in a manner that would reasonably be expected to have a Material Adverse
Effect. Holdings, the Borrower and its Subsidiaries have taken all commercially
reasonable actions that in the exercise of their reasonable business judgment
should be taken to protect the Borrower Intellectual Property, including
Borrower Intellectual Property that is confidential in nature, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
          4.10 Taxes. Each of Holdings, the Borrower and each of its
Subsidiaries (i) has filed or caused to be filed all federal, state, provincial
and other tax returns that are required to be filed and (ii) has paid all taxes
shown to be due and payable on said returns and all other taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority
responsible for administering taxes (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which any reserves required in conformity with GAAP have been
provided on the books of Holdings, the Borrower or such Subsidiary, as the case
may be), except in each case where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the regulations of the Board. If
requested by any Lender (through the Administrative Agent) or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in Regulation U.
          4.12 ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) has occurred during
the five-year period prior to the date on which this

55



--------------------------------------------------------------------------------



 



representation is made with respect to any Single Employer Plan, and each Plan
has complied with the applicable provisions of ERISA and the Code; no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Single Employer Plan has arisen, during such five-year period; the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Single Employer Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits; none of Holdings, the Borrower nor any of
its Subsidiaries has had (or reasonably expects to have) a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a liability under ERISA and, to the knowledge of Holdings
and the Borrower, no Multiemployer Plan is in Reorganization or Insolvent.
          (b) Holdings, the Borrower and its Subsidiaries have not incurred, and
do not reasonably expect to incur, any liability under ERISA or the Code with
respect to any plan within the meaning of Section 3(3) of ERISA which is subject
to Title IV of ERISA that is maintained by a Commonly Controlled Entity (other
than Holdings, the Borrower and its Subsidiaries) (a “Commonly Controlled Plan”)
merely by virtue of being treated as a single employer under Title IV of ERISA
with the sponsor of such plan that would reasonably be likely to have a Material
Adverse Effect and result in a direct obligation of Holdings, the Borrower and
its Subsidiaries to pay money.
          4.13 Investment Company Act. No Loan Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
          4.14 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.14
constitute all the Subsidiaries of Holdings at the Closing Date (and after
giving effect to the Acquisition Transactions). Schedule 4.14 sets forth as of
the Closing Date the name and jurisdiction of incorporation of each Subsidiary
and, as to each Subsidiary, the percentage of each class of Capital Stock owned
by any Loan Party.
          (b) As of the Closing Date (and after giving effect to the Acquisition
Transactions), except as set forth on Schedule 4.14, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature to which Holdings or any of its Subsidiaries is a
party relating to any Capital Stock of the Borrower or any of its Subsidiaries.
          4.15 Environmental Matters. Other than exceptions to any of the
following that would not reasonably be expected to have a Material Adverse
Effect: none of Holdings, the Borrower or any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law for the
operation of the Business; or (ii) has become subject to any Environmental
Liability.
          4.16 Accuracy of Information, etc. No statement or information
(excluding the projections and pro forma financial information referred to
below) contained in this Agreement,

56



--------------------------------------------------------------------------------



 



any other First Lien Loan Document, the Confidential Information Memorandum or
any certificate furnished to the Administrative Agent or the Lenders or any of
them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other First Lien Loan
Documents when taken as a whole, contained as of the date such statement,
information, or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which they were made. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
          4.17 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein (including any proceeds of any item of Collateral)
to the extent required by the Guarantee and Collateral Agreement. In the case of
(i) the Pledged Securities described in the Guarantee and Collateral Agreement,
when any stock certificates or notes, as applicable, representing such Pledged
Securities are delivered to the Collateral Agent and (ii) the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
in appropriate form are filed, within the time periods (if any) required by
applicable law, in the offices specified on Schedule 4.17 (which financing
statements have been duly completed and executed (as applicable) and delivered
to the Collateral Agent) and such other filings as are specified on
Schedule 4.17 are made, the Collateral Agent shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral (including any proceeds of any item of Collateral) (to the
extent a security interest in such Collateral can be perfected through the
filing of financing statements in the offices specified on Schedule 4.17 and the
filings specified on Schedule 4.17, and through the delivery of the Pledged
Securities required to be delivered on the Closing Date), as security for the
Obligations, in each case prior and superior in right to any other Person
(except (i) Liens permitted by Section 7.3 and (ii) Liens having priority by
operation of law) to the extent required by the Guarantee and Collateral
Agreement.
          (b) Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 6.8(b), such Mortgage shall be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable Lien on the mortgaged property described therein and
proceeds thereof; and when such Mortgage is filed in the recording office
designated by the Borrower, such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such mortgaged property and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Liens permitted by Section 7.3
or other encumbrances or rights permitted by the relevant Mortgage).
          4.18 Solvency. The Loan Parties, taken as a whole, are, and after
giving effect to the Transactions and the incurrence of all Indebtedness and
obligations being incurred in

57



--------------------------------------------------------------------------------



 



connection herewith and therewith and in connection with the Second Lien Loan
Documents will be, Solvent.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction (or waiver), prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:
     (a) First Lien Credit Agreement; Security Documents. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Collateral Agent, Holdings, the Borrower, the Joint
Lead Arrangers, the Syndication Agent and each Lender whose name appears on the
signature pages hereof (or, with respect to each Person which shall be a Lender
as of the Closing Date, a duly completed, executed and delivered Lender
Addendum), (ii) the Guarantee and Collateral Agreement, executed and delivered
by the Loan Parties and the Administrative Agent, (iii) the Intercreditor
Agreement executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor and (iv) an Acknowledgement and Consent in the form attached to the
Guarantee and Collateral Agreement executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.
     (b) Existing Indebtedness. (i) Holdings, the Borrower and its Subsidiaries
shall have no Indebtedness for borrowed money outstanding as of the Closing Date
other than under the Facilities and the other Indebtedness permitted by
Section 7.2 (provided that, with respect to the 91/4% Senior Notes, the
Indebtedness thereunder shall not be deemed to be outstanding as long as an
amount in cash equal to the amount required to redeem such 91/4% Senior Notes
shall have been delivered to the trustee under the 91/4% Senior Notes Indenture)
and (ii) the Existing Credit Facility and all liens securing obligations under
the Existing Credit Facility shall have been terminated (or arrangements
reasonably satisfactory to the Administrative Agent for such termination of such
liens shall have been made), and the Administrative Agent shall have received
satisfactory evidence from Holdings and the Borrower as to the foregoing.
     (c) Transactions, etc. The following transactions shall be consummated:
     (i) Acquisition. The Merger shall have been or shall contemporaneously be
consummated substantially pursuant to the terms of the Acquisition Agreement,
and the Exchange Fund (as defined in the Acquisition Agreement) shall have been
or shall contemporaneously be deposited with the Paying Agent (as defined in the
Acquisition Agreement) in accordance with the Acquisition Agreement.
     (ii) Equity Financing. The Sponsor or one or more of its Affiliates shall
have made cash common or preferred equity contributions to, or purchased for

58



--------------------------------------------------------------------------------



 



cash common or preferred equity of, Holdings in an aggregate amount that,
together with the amount of the equity of Holdings that shall be purchased or
acquired by management as of the Closing Date, constitutes not less than
$185,000,000, and Holdings shall have used such cash equity contribution to
consummate the Transactions (the “Equity Financing”).
     (iii) Second Lien Loan Documents. The Administrative Agent shall have
received evidence that the Second Lien Loan Documents shall have been executed
and delivered by all of the Persons stated to be party thereto in their
respective forms then most recently delivered to the Administrative Agent, and
evidence that the “Closing Date” (as defined in the Second Lien Credit
Agreement) will occur on the Closing Date.
     (iv) [Reserved]
     (v) Redemption of the 91/4% Senior Notes. The Company shall have deposited
with the trustee under the 91/4% Senior Notes Indenture an amount in cash
necessary to redeem all of the 91/4% Senior Notes at a price equal to at least
the principal amount thereof on the Closing Date pursuant to the terms of the
91/4% Senior Notes Indenture and at such time such 91/4% Senior Notes shall
cease to be outstanding.
     (d) Fees. The Agents shall have received all fees required to be paid, and
all reasonable out-of-pocket expenses for which reasonably detailed invoices
have been presented (including reasonable fees, disbursements and other charges
of counsel to the Administrative Agent), on or before the Closing Date.
     (e) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer or treasurer on
behalf of Holdings, substantially in the form of Exhibit F hereto.
     (f) Lien Searches. The Collateral Agent shall have received the results of
a recent lien search in each of the jurisdictions in which Uniform Commercial
Code financing statements or other filings or recordations should be made to
evidence or perfect security interests in all assets of the Loan Parties, and
such search shall reveal no liens on any of the assets of the Loan Party, except
for Liens permitted by Section 7.3 or liens to be discharged on or prior to the
Closing Date.
     (g) Closing Certificate. The Administrative Agent shall have received a
certificate of each of Holdings, the Initial Borrower and the Surviving Borrower
dated the Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments.
     (h) Legal Opinions. The Administrative Agent shall have received an
executed legal opinion of Dechert LLP, counsel to the Loan Parties, and of local
counsel to the Loan Parties, in each case reasonably satisfactory to the
Administrative Agent covering

59



--------------------------------------------------------------------------------



 



such customary matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require and in form and
substance reasonably satisfactory to the Administrative Agent.
     (i) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall
have received (i) the certificates representing the shares, if any, of Capital
Stock of the Borrower and (to the extent required by the terms of the Guarantee
and Collateral Agreement) each of the Borrower’s Subsidiaries pledged to the
Administrative Agent pursuant to (and, in the case of the Capital Stock of any
Foreign Subsidiary, subject to the limitations of) the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) required to be pledged to the Administrative Agent
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.
     (j) Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the First Lien Security Documents to be filed, registered or recorded in order
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein with the priority
provided for in the First Lien Security Documents, shall have been delivered to
the Collateral Agent in proper form for filing, registration or recordation.
     (k) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5(c).
     (l) Pro Forma Balance Sheet; Financial Statements; Financial Plan. The
Lenders shall have received (i) the unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated Subsidiaries (the “Pro Forma Balance
Sheet”), certified by a Responsible Officer of the Borrower as having been
prepared giving effect (as if such events had occurred on such date) to (A) the
Transactions, including the Loans and the Second Lien Loans to be made on the
Closing Date and the use of the proceeds thereof and (B) the payment of fees and
expenses in connection with the foregoing; and (ii) the financial statements of
the Company and its Subsidiaries referred to in Section 4.1. The Pro Forma
Balance Sheet shall have been prepared based upon the best information available
to the Borrower as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Borrower and its consolidated Subsidiaries as at the end of the fiscal quarter
ending March 31, 2007 assuming that the events specified in the preceding
sentence had actually occurred at such date, and shall be so certified by the
Borrower.
          Notwithstanding anything herein to the contrary, to the extent any
security interest in the Collateral or any deliverable related to the perfection
of security interests in or Liens upon the Collateral (other than any such
property the security interest in or lien upon which may be perfected by the
filing of a Uniform Commercial Code financing statement or the delivery of

60



--------------------------------------------------------------------------------



 



stock certificates under any First Lien Security Document) is not provided on
the Closing Date after the Borrower’s use of commercially reasonable efforts to
do so, the provision of any such security interest(s) or Liens(s) or deliverable
shall not constitute a condition precedent to the initial extensions of credit
under this Section 5.1 on the Closing Date but shall be required to be delivered
after the Closing Date pursuant to arrangements to be mutually agreed by the
Administrative Agent and the Borrower.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any Loan or to issue, renew or participate in any Letter of
Credit hereunder on any date (including, without limitation, its initial
extension of credit) is subject to the satisfaction of the following conditions
precedent:
     (a) Representations and Warranties. (i) With respect to any extension of
credit made on the Closing Date, the Specified Representations shall be true and
correct in all material respects and (ii) with respect to any extension of
credit made after the Closing Date, each of the representations and warranties
made by any Loan Party in or pursuant to the First Lien Loan Documents shall be
true and correct in all material respects, in each case on and as of such date
as if made on and as of such date except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects).
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date; provided that as of the Closing Date, with
respect to the Loans made and/or Letters of Credit issued on such date,
notwithstanding anything herein to the contrary, the existence or non-existence
of any Default or Event of Default with respect to a breach of representations
and warranties as of the Closing Date shall relate only to the Specified
Representations.
     (c) Compliance with Financial Covenant. With respect to the making of each
New Loan, the Borrower shall have delivered to the Administrative Agent a
compliance certificate containing all information and calculations necessary for
determining compliance by the Borrower with Section 7.1 after giving effect to
such New Loan.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied (or waived).
SECTION 6. AFFIRMATIVE COVENANTS
          Each of Holdings and the Borrower (on behalf of itself and each of the
Subsidiaries) hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (that has not been cash collateralized
or backstopped) or any Loan or

61



--------------------------------------------------------------------------------



 



other amount is owing to any Lender or any Agent hereunder (other than
contingent or indemnification obligations not then due), Holdings and the
Borrower shall and (to the extent relevant) shall cause each of the Subsidiaries
to:
          6.1 Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (which may be delivered via posting on Intralinks):
     (a) (i) within 90 days after the fiscal year ending June 30, 2007, a copy
of the audited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year and (ii) within 90 days
after the end of each fiscal year of Holdings (which fiscal year may be changed
as permitted under Section 7.11), commencing with the fiscal year ending
June 30, 2008 or December 31, 2008, as the case may be, a copy of the audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, in each case setting forth in each case in
comparative form the figures as of the end of and for the previous year,
reported on without qualification arising out of the scope of the audit, by
PriceWaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of
Holdings, commencing with the fiscal quarter ending September 30, 2007 the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the lack of notes);
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except, in the case of the financial statements
referred to in clause (b), for customary year-end adjustments and the absence of
footnotes).
Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.vertrue.com, or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have been granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

62



--------------------------------------------------------------------------------



 



          6.2 Certificates; Other Information. Furnish to the Administrative
Agent for delivery to each Lender, or, in the case of clause (f), to the
relevant Lender:
     (a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer on behalf of Holdings
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) (x) if
applicable for such period, a Compliance Certificate containing all information
and calculations necessary for determining compliance by Holdings, the Borrower
and its Subsidiaries with the provisions of Section 7.1 as of the last day of
the fiscal quarter or fiscal year of Holdings, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, a description
of any new Subsidiary and of any change in the jurisdiction of organization of
any other Loan Party and a listing of any new registrations, and applications
for registration, of material Intellectual Property acquired or made by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(y) (or, in the case of the first such list so delivered, since the Closing
Date);
     (b) as soon as available, but in any event not later than 60 days after the
end of each fiscal year of Holdings (commencing with the fiscal year ending on
June 30, 2008), a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of Holdings, the Borrower and
its Subsidiaries as of the end of the following fiscal year and the related
consolidated statements of projected cash flow and projected income)
(collectively, the “Annual Operating Budget”);
     (c) promptly after the same are sent, copies of all financial statements
and reports that Holdings or the Borrower sends to the holders of any class of
its debt securities or public equity securities (except for Permitted Investors)
and, promptly after the same are filed, copies of all financial statements and
reports that Holdings or the Borrower may make to, or file with, the SEC, in
each case to the extent not already provided pursuant to Section 6.1 or any
other clause of this Section 6.2;
     (d) promptly upon delivery thereof to Holdings or the Borrower and to the
extent permitted, copies of any accountants’ letters addressed to its Board of
Directors (or any committee thereof);
     (e) promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the reasonable request from
any Lender) may from time to time reasonably request;
     (f) prior to the effectiveness thereof, copies of substantially final
drafts of any proposed material amendment, supplement, waiver or other
modification with respect to the Second Lien Credit Agreement; and
     (g) concurrently with the dispatch or receipt of the same to or from any
agent under the Second Lien Credit Agreement, copies of any notice of the
occurrence of an

63



--------------------------------------------------------------------------------



 



event of default under the Second Lien Credit Agreement dispatched to or
received from such agent under or in connection with the Second Lien Credit
Agreement.
Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.vertrue.com, or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP with respect thereto have been provided on the books of
Holdings, the Borrower or its Subsidiaries, as the case may be, or (b) to the
extent that failure to pay or satisfy such obligations could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          6.4 Conduct of Business and Maintenance of Existence, etc.;
Compliance. (a) (i) Preserve, renew and keep in full force and effect its
corporate or other existence and (ii) take all reasonable action to maintain all
rights (other than Intellectual Property rights, the maintenance of which is
addressed in Section 6.5(b)), privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 or except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; provided that, for the avoidance of
doubt, notwithstanding the foregoing clause (a)(i), the Company shall be
permitted to change its corporate identity from a Delaware corporation to a
Delaware limited liability company so long as promptly following such
reorganization, the Company shall deliver to the Administrative Agent certified
copies of its certificate of formation, operating agreement, Certificate of Good
Standing from its jurisdiction of organization and such other documents as may
be reasonably requested by the Administrative Agent.
          6.5 Maintenance of Property; Insurance. (a) Keep all Property
necessary in its business in adequate working order and condition, ordinary wear
and tear excepted except where a failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) Take all commercially reasonable and necessary steps, including,
in any proceeding before the United States Patent and Trademark Office or the
United States Copyright Office, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
Borrower Intellectual Property, including, filing of applications

64



--------------------------------------------------------------------------------



 



for renewal, affidavits of use and affidavits of incontestability, except in
each case to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.
          (c) Maintain insurance with financially sound and reputable insurance
companies insurance on all its material Property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
All such insurance shall, to the extent customary (but in any event, not
including business interruption insurance and personal injury insurance)
(i) provide that no cancellation thereof shall be effective until at least
30 days after receipt by the Administrative Agent of written notice thereof and
(ii) name the Administrative Agent as insured party or loss payee.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities, (b) permit
representatives of any Lender to visit and inspect any of its properties (in the
case of any real property lease, to the extent permitted in the relevant lease
agreement) and examine and make abstracts from any of its books and records upon
reasonable prior notice and during normal business hours (provided that such
visits shall be coordinated by the Administrative Agent), (c) permit
representatives of any Lender to have reasonable discussions regarding the
business, operations, properties and financial and other condition of Holdings,
the Borrower and its Subsidiaries with officers and employees of Holdings, the
Borrower and its Subsidiaries, (provided that any Lender shall coordinate any
request for such discussions through the Administrative Agent) and (d) permit
representatives of the Administrative Agent to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of Holdings, the Borrower and its Subsidiaries with its independent certified
public accountants; provided that a Responsible Officer of Holdings or the
Borrower shall be present during such discussion and any such discussions with
Holdings’ independent certified public accountants at Holdings’ expense shall,
except while an Event of Default has occurred and is continuing, be limited to
one meeting per calendar year.
          6.7 Notices. Promptly upon a Responsible Officer of Holdings or any
Loan Party obtaining knowledge thereof, give notice to the Administrative Agent
(who shall promptly notify each Lender) of:
     (a) the occurrence of any Default or Event of Default;
     (b) any litigation, investigation or proceeding which may exist at any time
between Holdings, the Borrower or any of its Subsidiaries and any other Person,
that in either case, could reasonably be expected to have a Material Adverse
Effect;
     (c) the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after Holdings, the Borrower or any Subsidiary
knows thereof: (i) the occurrence of any Reportable Event with respect to any
Single Employer Plan, a failure to make any required contribution to a Single
Employer Plan, the creation of any Lien in

65



--------------------------------------------------------------------------------



 



favor of the PBGC or a Single Employer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan, (ii) the
institution of proceedings or the taking of any other action by the PBGC or
Holdings or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan or (iii) the occurrence of any similar events with respect to a
Commonly Controlled Plan, that would reasonably be likely to result in a direct
obligation of Holdings, the Borrower or any of its Subsidiaries to pay money;
     (d) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and
     (e) the acquisition of any Property after the Closing Date in which the
Collateral Agent does not already have a perfected security interest and in
which a security interest is required to be created or perfected pursuant to
Section 6.8.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.
          6.8 Additional Collateral, etc. (a) With respect to any Property
(other than Vehicles, cash, Cash Equivalents, Foreign Cash Equivalents and other
assets expressly excluded from the Collateral or excluded from the requirement
that a Lien is perfected on such Property pursuant to the First Lien Security
Documents) located in the United States acquired after the Closing Date by any
Loan Party (other than (x) any interests in real property and any Property
described in paragraph (b) of this Section 6.8, (y) any Property subject to a
Lien expressly permitted by Section 7.3(g) and (z) Instruments, Certificated
Securities, Securities and Chattel Paper, which are referred to in the last
sentence of this paragraph (a)) as to which the Collateral Agent for the benefit
of the Secured Parties does not have a perfected Lien, promptly, but in any case
within 30 days, (i) give notice of such Property to the Collateral Agent and
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Collateral Agent reasonably
requests to grant to the Collateral Agent for the benefit of the Secured Parties
a security interest in such Property and (ii) take all actions reasonably
requested by the Collateral Agent to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the First Lien Security Documents and with the priority required by
Section 4.17) in such Property (with respect to Property of a type owned by a
Loan Party as of the Closing Date to the extent the Collateral Agent for the
benefit of the Secured Parties, has a perfected security interest in such
Property as of the Closing Date), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent. Any Instrument, Certificated
Security (other than in respect of the Capital Stock of any Subsidiary),
Security or Chattel Paper in excess of $100,000 shall be promptly delivered to
the Collateral Agent indorsed in a manner reasonably satisfactory to the
Collateral Agent to be held as Collateral pursuant to the relevant First Lien
Security Document.

66



--------------------------------------------------------------------------------



 



          (b) With respect to any fee interest in any real property located in
the United States having a value (together with improvements thereof) of at
least $1,000,000 acquired after the Closing Date by any Loan Party (other than
any such real property subject to a Lien expressly permitted by Section 7.3(g))
within 30 days of such acquisition, (i) give notice of such acquisition to the
Collateral Agent and, if requested by the Collateral Agent execute and deliver a
first priority Mortgage (subject to Liens permitted by Section 7.3) in favor of
the Collateral Agent for the benefit of the Secured Parties, covering such real
property (provided that no Mortgage nor survey shall be obtained if the
Collateral Agent reasonably determines in consultation with the Borrower that
the costs of obtaining such Mortgage or survey are excessive in relation to the
value of the security to be afforded thereby), (ii) if reasonably requested by
the Collateral Agent (A) provide the Lenders with a lenders’ title insurance
policy with extended coverage covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Collateral Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate unless the title
insurance policy referred to above shall not contain an exception for any matter
shown by a survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy), each in form and
substance reasonably satisfactory to the Collateral Agent, and (B) use
commercially reasonable efforts to obtain any consents or estoppels reasonably
deemed necessary by the Collateral Agent, in connection with such Mortgage, each
of the foregoing in form and substance reasonably satisfactory to the Collateral
Agent and (iii) if requested by the Collateral Agent deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.
          (c) With respect to any new Domestic Subsidiary that is a Material
Subsidiary created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include (x) any previously non-wholly owned Domestic
Subsidiary that becomes wholly owned and is a Material Subsidiary and (y) any
Domestic Subsidiary that was previously an Immaterial Subsidiary and becomes a
Material Subsidiary or a Subsidiary which is a Material Subsidiary, as
applicable) by any Loan Party, promptly, but in any case within 30 days of such
acquisition, (i) give notice of such acquisition or creation to the Collateral
Agent and, if requested by the Collateral Agent, execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or
such other documents as the Collateral Agent reasonably deems necessary to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the First Lien Security Documents
and with the priority required by Section 4.17) in the Capital Stock of such new
Subsidiary that is owned by such Loan Party, (ii) deliver to the Collateral
Agent the certificates, if any, representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, and (iii) if such new Subsidiary is a wholly owned
Domestic Subsidiary (and is not an Immaterial Subsidiary), cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary or advisable to grant to the Collateral Agent
for the benefit of the Secured Parties a perfected security interest (to the
extent required by the First Lien Security Documents and with the priority
required by Section 4.17) in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary (to the extent the
Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in the same type of Collateral as

67



--------------------------------------------------------------------------------



 



of the Closing Date), including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Collateral Agent.
          (d) With respect to any new Foreign Subsidiary directly owned by
Holdings, the Borrower or a Domestic Subsidiary that is a Material Subsidiary
created or acquired after the Closing Date (which, for the purposes of this
paragraph, shall include any Foreign Subsidiary directly owned by Holdings, the
Borrower or a Domestic Subsidiary that previously was an Immaterial Subsidiary
and becomes a Material Subsidiary or a Subsidiary which is a Material
Subsidiary, as applicable) by any Loan Party, promptly, but in any case within
30 days of such acquisition, (i) give notice of such acquisition or creation to
the Collateral Agent and, if requested by the Collateral Agent, execute and
deliver to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the First Lien Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary that is owned by such
Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any Foreign Subsidiary be required to be so
pledged), and (ii) to the extent permitted by applicable law, deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, and take such other action as may be
necessary or, in the reasonable opinion of the Collateral Agent, necessary to
perfect or ensure appropriate priority the Lien of the Collateral Agent thereon.
          (e) Notwithstanding anything to the contrary in any First Lien Loan
Document, this Section 6.8 shall not apply with respect to any collateral to the
extent the Administrative Agent has reasonably determined that the value of such
collateral to which this Section 6.8 would otherwise apply is insufficient to
justify the difficulty, time and/or expense of obtaining a perfected Lien
therefrom.
          6.9 Further Assurances. Maintain the security interest created by the
First Lien Security Documents as a perfected security interest having at least
the priority described in Section 4.17 (to the extent such security interest can
be perfected through the filing of UCC-1 financing statements, the Intellectual
Property filings to be made pursuant to Schedule 4 of the Guarantee and
Collateral Agreement or the delivery of Pledged Securities required to be
delivered under the Guarantee and Collateral Agreement), subject to the rights
of the Loan Parties under the First Lien Loan Documents to dispose of the
Collateral. From time to time the Loan Parties shall execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Collateral Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other First Lien Loan Documents, or of renewing the rights of
the Secured Parties with respect to the Collateral as to which the Collateral
Agent, for the ratable benefit of the Secured Parties, has a perfected Lien
pursuant hereto or thereto, including, without limitation, filing any financing
or continuation statements or financing change statements under the Uniform
Commercial Code (or other similar laws) in effect in any United States
jurisdiction with respect to the security interests created hereby.

68



--------------------------------------------------------------------------------



 



          6.10 Use of Proceeds. (a) The proceeds of the Term Loans (i) shall be
used to effect, in part, the Transactions and to pay related fees and expenses
and (ii) in an amount equal to the aggregate amount necessary to pay the
consideration upon full conversion of the Convertible Notes outstanding on the
Closing Date shall be deposited by the Borrower in a segregated interest bearing
escrow account on the Closing Date on terms reasonably acceptable to the
Administrate Agent (the “Convertible Notes Escrow Account”); provided that the
Borrower shall be permitted to withdraw funds from such account in accordance
with Section 6.11.
          (b) The proceeds of the Revolving Loans, the Swingline Loans and the
Letters of Credit shall be used to finance Permitted Acquisitions and
Investments permitted hereunder and for working capital and other general
corporate purposes of the Borrower and its Subsidiaries not prohibited by this
Agreement; provided that the Revolving Loans, the Swingline Loans and the
Letters of Credit shall not be utilized to repurchase the Convertible Notes.
          6.11 Post-Closing Undertakings. Immediately upon any obligations under
any Convertible Notes becoming owing and payable by the Borrower or upon the
presentment or tender for repurchase or conversion of such Convertible Notes by
the holder(s) thereof, the Borrower shall be permitted to withdraw funds from
the Convertible Notes Escrow Account in an amount necessary to repurchase, or
pay the amounts upon conversion of, such Convertible Notes and shall use such
withdrawn funds to make such payments with respect to the Convertible Notes.
After no Convertible Notes are outstanding, the Borrower shall be permitted to
close the Convertible Notes Escrow Account and all amounts remaining in the
Convertible Notes Escrow Account (including all accrued interest), if any, shall
be paid to the Borrower.
          SECTION 7. NEGATIVE COVENANTS
          The Borrower (on behalf of itself and each of the Subsidiaries) hereby
agrees that, so long as the Commitments remain in effect, any Letter of Credit
remains outstanding (that has not been cash collateralized or backstopped) or
any Loan or other amount is owing to any Lender or the Agents hereunder (other
than contingent or indemnification obligations not then due), the Borrower shall
not, and shall not permit any of the Subsidiaries to:
          7.1 Consolidated Total Leverage Ratio. At all times that there are
Loans outstanding, permit the Consolidated Total Leverage Ratio of Holdings as
at the last day of any period of four consecutive fiscal quarters of Holdings
ending on or nearest to the date set forth below to exceed the ratio set forth
below opposite such date:

          Consolidated Total Period   Leverage Ratio December 31, 2007   6.75 :
1.00 March 31, 2008   6.75 : 1.00 June 30, 2008   6.75 : 1.00 September 30, 2008
  6.75 : 1.00 December 31, 2008   6.75 : 1.00 March 31, 2009   6.50 : 1.00

69



--------------------------------------------------------------------------------



 



          Consolidated Total Period   Leverage Ratio June 30, 2009   6.00 : 1.00
September 30, 2009   6.00 : 1.00 December 31, 2009   6.00 : 1.00 March 31, 2010
  6.00 : 1.00 June 30, 2010   5.50 : 1.00 September 30, 2010   5.50 : 1.00
December 31, 2010   5.50 : 1.00 March 31, 2011   5.50 : 1.00 June 30, 2011  
4.75 : 1.00 September 30, 2011   4.75 : 1.00 December 31, 2011   4.75 : 1.00
March 31, 2012   4.75 : 1.00 June 30, 2012 and thereafter   4.25 : 1.00

          7.2 Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except:
     (a) Indebtedness of Holdings, the Borrower or any Subsidiary Guarantor
pursuant to any First Lien Loan Document, Second Lien Loan Document, Hedge
Agreements (including the New Loans) or in connection with Bank Product
Obligations;
     (b) Indebtedness (i) of the Borrower to any of its Subsidiaries, (ii) of
any Subsidiary Guarantor to the Borrower or any Subsidiary, (iii) of any
Non-Guarantor Subsidiary that is a Domestic Subsidiary to any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary, (iv) of any
Non-Guarantor Subsidiary that is a Foreign Subsidiary to any other Non-Guarantor
Subsidiary that is a Foreign Subsidiary and (v) of any Non-Guarantor Subsidiary
that is a Foreign Subsidiary to the Borrower or any Domestic Subsidiary in an
aggregate principal amount at any one time not to exceed $25,000,000;
     (c) Indebtedness (including, without limitation, Capital Lease Obligations
and purchase money Indebtedness) secured by Liens permitted by Section 7.3(g) in
an aggregate principal amount not to exceed $15,000,000 at any one time
outstanding;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, replacements, refundings, renewals or
extensions thereof (without any increase (excluding accrued interest and the
amount of reasonable fees and expenses incurred, make whole payments and
premiums paid in connection therewith) in the principal amount thereof or any
shortening of the maturity of any principal amount thereof);
     (e) Guarantee Obligations (i) by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any Subsidiary Guarantor, (ii) by any
Non-Guarantor Subsidiary of obligations of any Non-Guarantor Subsidiary that is
a Domestic Subsidiary and (iii) by any Non-Guarantor Subsidiary that is a
Foreign Subsidiary of obligations of any other Non-Guarantor Subsidiary that is
a Foreign Subsidiary;

70



--------------------------------------------------------------------------------



 



     (f) Indebtedness of the Borrower or any of its Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Subsidiary in the
ordinary course of business against insufficient funds so long as such
Indebtedness is promptly repaid, or in respect of netting services, overdraft
protections, the endorsement of instruments or otherwise in connection with
customary deposit accounts;
     (g) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $5,000,000 at any one time outstanding; provided
that to the extent such Indebtedness is incurred by Subsidiaries that are not
Subsidiary Guarantors, such Indebtedness shall be non-recourse to the Borrower
and the Subsidiary Guarantors;
     (h) Indebtedness of the Borrower or any of its Subsidiaries in respect of
workers’ compensation claims, health, disability or other employee benefits;
property casualty or liability insurance; take-or-pay obligations in supply
arrangements; self-insurance obligations; performance, bid, surety, custom,
utility and advance payment bonds; and performance and completion guaranties (in
each case in the ordinary course of business);
     (i) Indebtedness consisting of Permitted Indebtedness; provided that the
aggregate amount of Permitted Indebtedness incurred after the Closing Date
outstanding at any time shall not exceed the sum of (i) $50,000,000 plus
(ii) the aggregate amount of Indebtedness under the First Lien Loan Documents
and the Second Lien Loan Documents repaid or prepaid prior to such time;
     (j) Indebtedness of the Borrower or any Subsidiary Guarantor as an account
party in respect of trade letters of credit issued in the ordinary course of
business;
     (k) Indebtedness of any Person that (x) becomes a Subsidiary as part of a
Permitted Acquisition or Investment permitted hereunder after the Closing Date,
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or shorten
maturity (other than by an amount not greater than accrued interest, fees and
expenses, including premium and defeasance costs, associated therewith), or
(y) add any Subsidiary as a new obligor or new property of the Borrower or any
Subsidiary as security therefor or (z) result in a decreased average weighted
life thereof during the term of this Agreement; provided that (A) such acquired
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary (except to the extent such acquired Indebtedness refinanced (and did
not increase principal (except for accrued interest premium or fees, or
expenses) or shorten maturity during the term of this Agreement) other
Indebtedness to facilitate such entity becoming a Subsidiary), (B) the aggregate
principal amount of Indebtedness permitted by this clause (l) shall not at any
one time outstanding exceed $25,000,000 and (C) neither the Borrower nor any
Subsidiary shall be a new obligor therefor and no property of the Borrower or
any Subsidiary shall provide security therefor;

71



--------------------------------------------------------------------------------



 



     (l) Indebtedness incurred by the Borrower or any of its Subsidiaries in the
form of customary obligations under indemnification, incentive, non-compete,
consulting, deferred compensation, or other similar arrangements;
     (m) Indebtedness incurred by the Borrower or any of its Subsidiaries in
connection with the financing of insurance premiums; and
     (n) Indebtedness incurred under any Hedge Agreement permitted hereunder or
any guarantee of such Indebtedness.
          7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except for:
     (a) Liens for taxes, assessments or governmental charges or claims not yet
due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, to the extent required
by GAAP;
     (b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days, that are being contested in
good faith by appropriate proceedings;
     (c) pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;
     (d) deposits and other Liens to secure the performance of bids, tenders,
trade contracts (other than for borrowed money), leases, subleases, statutory
obligations, surety and appeal bonds, performance bonds, government contracts,
trade contracts and other obligations of a like nature incurred in the ordinary
course of business;
     (e) easements, zoning restrictions, rights-of-way, licenses, covenants,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, do not materially detract from the value of the
Property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries;
     (f) Liens (i) in existence on the date hereof listed on Schedule 7.3(f) (or
to the extent not listed on Schedule 7.3(f), where the fair market value of the
Property to which such Lien is attached is less than $1,000,000), (ii) securing
Indebtedness permitted by Section 7.2(d) and (iii) created after the date hereof
in connection with any refinancing, refundings, or renewals or extensions
thereof permitted by Section 7.2(d); provided that no such Lien is spread to
cover any additional Property of the Borrower or any Subsidiary after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

72



--------------------------------------------------------------------------------



 



     (g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(c), 7.2(j), 7.2(k), or 7.2 (m); provided that in the
case of any such Liens securing Indebtedness incurred pursuant to Section 7.2(c)
or 7.2(k) to the extent incurred to finance Permitted Acquisitions or
Investments permitted under Section 7.7, (x) such Liens shall be created
substantially concurrently with the acquisition of the assets financed by such
Indebtedness, (y) such Liens do not at any time encumber any Property of the
Borrower or any Subsidiary other than the Property financed by such Indebtedness
and the proceeds thereof and (z) the principal amount of Indebtedness secured
thereby is not increased;
     (h) Liens created pursuant to the First Lien Loan Documents or Second Lien
Loan Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased, and any financing statement filed in connection with
any such lease;
     (j) Liens arising from judgments in circumstances not constituting an Event
of Default under Section 8(h);
     (k) Liens on property or assets acquired pursuant to an acquisition
permitted under Section 7.7(e) (and the proceeds thereof) or assets of a
Subsidiary Guarantor in existence at the time such Subsidiary Guarantor is
acquired pursuant to an acquisition permitted under Section 7.7(e) and not
created in contemplation thereof;
     (l) Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness
or other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries;
     (m) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;
     (n) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods;
     (o) Liens arising out of consignment or similar arrangements for the sale
by the Borrower and its Subsidiaries of goods through third parties in the
ordinary course of business;
     (p) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with an Investment permitted by
Section 7.7;
     (q) Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

73



--------------------------------------------------------------------------------



 



     (r) Liens upon specific items of inventory or other goods and proceeds of
the Borrower or any of its Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
     (s) Liens on cash or cash deposits securing any Hedge Agreement permitted
hereunder;
     (t) any interest or title of a lessor under any leases or subleases entered
into by the Borrower or any Subsidiary in the ordinary course of business;
     (u) bankers’ liens, rights to setoff and credit balances with respect to
deposit accounts and other Cash Equivalents or Foreign Cash Equivalents to the
extent permitted by any control agreement, and Liens encumbering customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business;
     (v) Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums in respect thereto;
     (x) license of Intellectual Property granted by the Borrower or any of its
Subsidiaries in the ordinary course of business;
     (y) any Lien constituted by any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a Loan Party in the ordinary course of trading and on the
supplier’s standard or usual terms and securing amounts that are not more than
sixty (60 ) days overdue;
     (z) repurchase rights, transfer restrictions, rights of first refusal and
other similar restrictions set forth in the organizational documents of any
Person;
     (aa) Liens which are incidental to the conduct of the business of Holdings
and its Subsidiaries or the ownership of their property and assets and which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially impair the
ordinary conduct of the business of the applicable Person; and
     (bb) other Liens with respect to obligations that do not exceed $5,000,000
at any one time outstanding.
          7.4 Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:
     (a) (i) any Subsidiary may be merged, amalgamated, liquidated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or

74



--------------------------------------------------------------------------------



 



surviving corporation) or (ii) any Subsidiary may be merged, amalgamated,
liquidated or consolidated with or into any Subsidiary (provided that (x) if one
of the parties to such merger, amalgamation or consolidation is a Subsidiary
Guarantor, such Subsidiary Guarantor shall be the continuing or surviving
corporation or (y) simultaneously with such transaction, the continuing or
surviving corporation shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 6.8 in connection therewith; provided further that for
purposes of this clause, any Subsidiary which would be a Subsidiary Guarantor
except solely for the fact that such Subsidiary is an Immaterial Subsidiary
shall be deemed to be a Subsidiary Guarantor);
     (b) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged
or consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary that is a Subsidiary, and any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged or consolidated with or into, or be liquidated
into, any other Non-Guarantor Subsidiary that is a Domestic Subsidiary;
     (c) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may Dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding-up or otherwise) to any other Non-Guarantor Subsidiary that
is a Subsidiary, and any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may Dispose of all or substantially all of its assets (upon voluntary
liquidation dissolution, winding-up or otherwise) to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary;
     (d) Dispositions permitted by Section 7.5 may be consummated; and
     (e) the Initial Borrower may be merged with and into the Company pursuant
to the terms of the Acquisition Agreement.
          7.5 Dispositions of Property. Dispose of any of its owned Property
(including, without limitation, receivables) whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of surplus, obsolete or worn out property in the
ordinary course of business and the abandonment of Intellectual Property in the
ordinary course of business;
     (b) (i) the sale of inventory, goods and/or services in the ordinary course
of business, (ii) the cross-licensing or licensing of Intellectual Property, in
the ordinary course of business and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind (other than
as set forth in clause (ii)), to the extent that the Property received in such
exchange is of a value substantially equivalent to the value of the Property
exchanged (provided that after giving effect to such exchange, the value of the
Property of the Borrower or any Subsidiary Guarantor subject to perfected first
priority Liens in favor of the Collateral Agent under the First Lien Security
Documents is not reduced);

75



--------------------------------------------------------------------------------



 



     (c) Dispositions permitted by Section 7.4;
     (d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor; provided that the sale or issuance of Capital Stock
of a Subsidiary to the Borrower or any Subsidiary Guarantor is otherwise
permitted by Section 7.7;
     (e) the Disposition of other assets having a fair market value not to
exceed 2.5% of consolidated total assets of Holdings, the Borrower and its
Subsidiaries in the aggregate; provided that the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;
     (f) any Recovery Event or Specified Asset Sale; provided that the
requirements of Section 2.12(b) are complied with in connection therewith;
     (g) the leasing, occupancy agreements or sub-leasing of Property that would
not materially interfere with the required use of such Property by the Borrower
or its Subsidiaries;
     (h) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with the Borrower’s commercially reasonable business judgment
or in the ordinary course of business, and any other Disposition or financing of
receivables or other loans held by the Borrower or any of its Subsidiaries
resulting from loans made in the ordinary course of business to customers in
connection with the business of MCM;
     (i) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;
     (j) the Disposition of any Immaterial Subsidiary;
     (k) the transfer of Property (i) by the Borrower or any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor or (ii) from a
Non-Guarantor Subsidiary to (A) the Borrower or any Subsidiary Guarantor for no
more than fair market value or (B) any other Non-Guarantor Subsidiary that is a
Subsidiary; provided that any sale or issuance of Capital Stock of a Subsidiary
to the Borrower or any Subsidiary Guarantor is otherwise permitted by
Section 7.7;
     (l) sale and leaseback transactions permitted by Section 7.10;
     (m) Liens permitted by Section 7.3;
     (n) Restricted Payments permitted by Section 7.6;

76



--------------------------------------------------------------------------------



 



     (o) Investments permitted by Section 7.7;
     (p) the sale or issuance of the Capital Stock of any Foreign Subsidiary to
any other Foreign Subsidiary, including, without limitation, in connection with
any tax restructuring activities not otherwise prohibited hereunder; and
     (q) the Specified Asset Sales.
          7.6 Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of Holdings, the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Subsidiary (collectively, “Restricted Payments”),
except that:
     (a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;
     (b) (i) Non-Guarantor Subsidiaries of the Borrower that are Domestic
Subsidiaries may make Restricted Payments to other Non-Guarantor Subsidiaries
that are Domestic Subsidiaries and (ii) Non-Guarantor Subsidiaries of the
Borrower that are Foreign Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries that are Subsidiaries;
     (c) provided that the Borrower may make Restricted Payments in an aggregate
amount not to exceed $10,000,000, if (i) no Default or Event of Default is
continuing or would result therefrom, (ii) Holdings is in compliance with
Section 7.1 immediately before and immediately after giving effect to such
Restricted Payment and (iii) the Consolidated Total Leverage Ratio for the most
recently ended period of four consecutive fiscal quarters of Holdings
immediately prior to and immediately after giving effect to such Restricted
Payment, shall not exceed 3.50:1.00; provided that no Restricted Payments may be
made under this clause (c) during any fiscal quarter if a Specified Equity
Contribution has been exercised in respect of any of the four immediately
preceding fiscal quarters;
     (d) the Borrower may make Restricted Payments to Holdings to permit
Holdings to pay (i) any taxes (at the then applicable rate) which are due and
payable by Holdings and the Borrower and their Subsidiaries as part of a
consolidated group, or any of the direct or indirect equityholders of Holdings
as a result of the ownership of such equity interests, (ii) customary fees to
members of its board of directors, payments in respect of insurance coverage or
for indemnification obligations under any law, indenture, contract or agreement
to any director or officer of Holdings or any of its Subsidiaries,
(iii) ordinary course corporate operating expenses and (iv) fees and expenses to
the extent permitted under clause (i) of the second sentence of Section 7.9;

77



--------------------------------------------------------------------------------



 



     (e) Investments permitted by Section 7.7;
     (f) Holdings may make Restricted Payments in the form of common equity of
Holdings or preferred equity of Holdings;
     (g) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings to permit
Holdings to purchase its common stock or common stock options from present or
former officers, consultants and directors or employees (and their heirs,
estates and assigns) of Holdings, the Borrower or any Subsidiary upon the death,
disability or termination of employment of such officer or employee or pursuant
to any equity subscription, shareholder, employment or other agreement; provided
that the aggregate amount of payments under this clause (g) in any fiscal year
of Holdings shall not exceed $7,500,000 plus any proceeds actually received from
key man life insurance policies; and provided further that, without regard to
the preceding provisions of this clause (g) and in addition to purchases
permitted under such preceding provisions, the Borrower may make Restricted
Payments to Holdings to permit Holdings to purchase its common stock or common
stock options from employees (and their heirs, estates and assigns) upon the
death, disability or termination of such employee or pursuant to any equity
subscription, shareholder, employment or other agreement, or pursuant to “put
rights” exercised by such employees as a result of the death, disability or
termination of their employment by the Borrower, Holdings or any Subsidiary
during the period of 24 months after the Closing Date; and
     (h) provided that no Default or Event of Default is continuing or would
result therefrom, the Borrower may make Restricted Payments with Excess
Specified Asset Sale Proceeds to the extent that after giving pro forma effect
to such Restricted Payments, the Consolidated Total Leverage Ratio for the most
recently ended period of four fiscal quarters of Holdings shall not exceed
3.50:1.00.
          7.7 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person (all of the foregoing, “Investments”),
except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents and Foreign Cash Equivalents;
     (c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.2(b) and (e);
     (d) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.7(c)) by the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Domestic

78



--------------------------------------------------------------------------------



 



Subsidiary that becomes a wholly-owned Subsidiary Guarantor at the time of such
Investment;
     (e) Permitted Acquisitions to the extent that any Person acquired in such
acquisition becomes a Subsidiary Guarantor or a part of the Borrower or any
Subsidiary Guarantor or becomes (whether or not such Person is a wholly owned
Subsidiary) a Subsidiary Guarantor in the manner contemplated by Section 6.8(c);
provided that for purposes of this clause, any Subsidiary which would be a
Subsidiary Guarantor except solely for the fact that such Subsidiary is an
Immaterial Subsidiary shall be deemed to be a Subsidiary Guarantor;
     (f) loans by the Borrower or any of its Subsidiaries to the officers or
directors of Holdings or the Borrower or any of its Subsidiaries in connection
with management incentive plans; provided that such loans represent cashless
transactions pursuant to which such officers or directors directly invest the
proceeds of such loans in the Capital Stock of Holdings;
     (g) Investments by the Borrower and its Subsidiaries in joint ventures or
similar arrangements in an aggregate amount (for the Borrower and all
Subsidiaries) not to exceed $10,000,000 at any one time outstanding;
     (h) Investments (including debt obligations) received in the ordinary
course of business by the Borrower or any Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;
     (i) Investments (i) by any Non-Guarantor Subsidiary that is a Domestic
Subsidiary in any other Non-Guarantor Subsidiary that is a Domestic Subsidiary
and (ii) by any Non-Guarantor Subsidiary that is a Foreign Subsidiary in any
other Non-Guarantor Subsidiary that is a Subsidiary;
     (j) Investments in existence on the Closing Date and listed on
Schedule 7.7;
     (k) Investments of the Borrower or any Subsidiary under Hedge Agreements
permitted hereunder;
     (l) Investments of any Person in existence at the time such Person becomes
a Subsidiary; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary;
     (m) consummation of the Acquisition Transactions pursuant to the
Acquisition Agreement;
     (n) provided that (i) no Default or Event of Default is continuing or would
result therefrom, (ii) Holdings is in compliance with Section 7.1 immediately
before and immediately after giving effect to such Investment and (iii) the
Consolidated Total

79



--------------------------------------------------------------------------------



 



Leverage Ratio for the most recently ended period of four consecutive fiscal
quarters of Holdings shall not exceed 4.75:1.00 for such period prior to and
after giving effect to such Investment, the Borrower may make Investments in an
aggregate amount (determined as the amount originally advanced, loaned or
otherwise invested, less any returns on the respective Investment not to exceed
the original amount invested) not to exceed at any time outstanding the
Available Excess Amount;
     (o) Subsidiaries of the Borrower may be established or created, if (i) to
the extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 6.8(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by Section 7.7(e), and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transactions, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days);
     (p) Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d);
     (q) the forgiveness or conversion to equity of any Indebtedness permitted
by Section 7.2(b)(i) through (iv);
     (r) Investments (other than Permitted Acquisitions) made with cash proceeds
of equity contributions (other than with Disqualified Capital Stock and
Specified Equity Contributions) from shareholders of Holdings to the Borrower,
after the Closing Date, to the extent not used in connection with
Section 7.6(c);
     (s) Guarantee Obligations permitted by Section 7.2 and any payments made in
respect of such Guarantees Obligations; and
     (t) provided that no Default or Event of Default is continuing or would
result therefrom, additional Investments so long as the aggregate amount thereof
outstanding (determined as the amount originally advanced, loaned or otherwise
invested, less any returns on the respective Investment not to exceed the
original amount invested) at no time exceeds $10,000,000.
It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

80



--------------------------------------------------------------------------------



 



          7.8 Optional Payments and Modifications of Certain Debt Instruments.
(a) Make any optional or voluntary payment, prepayment, repurchase or redemption
of, or otherwise voluntarily or optionally defease the principal of or interest
on, or any other amount owing in respect of (i) any Permitted Indebtedness and
(ii) any Indebtedness outstanding under the Second Lien Credit Agreement except
in accordance with Section 2.12(d) or if at any time the Required Prepayment
Lenders have waived any prepayments required under Section 2.12; provided, that
nothing in this Section 7.8 shall restrict or prohibit the repayment of any
Indebtedness outstanding under the Convertible Notes or the Convertible Notes
Indenture with proceeds from the Convertible Notes Escrow Account; or
          (b) Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any agreement or instrument
governing or evidencing (i) Permitted Indebtedness in any manner that is
materially adverse to the Lenders without the prior consent of the
Administrative Agent (with the approval of the Required Lenders) or (ii) the
Second Lien Loan Document in any manner that is materially adverse to the
Lenders (other than as permitted by the Intercreditor Agreement), without the
prior consent of the Administrative Agent (with approval of the Required
Lenders).
          7.9 Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary) unless such transaction is (a) otherwise not prohibited under
this Agreement and (b) upon fair and reasonable terms no less favorable to
Holdings, the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate. Notwithstanding the foregoing, the Borrower and its Subsidiaries may
(i) pay any fees under the Management Agreement; provided that such fees shall
not, in the aggregate, exceed $2,000,000 (which may be paid no more frequently
than monthly) per annum plus the payment or reimbursement of expenses which are
limited to reasonable out-of-pocket expenses incurred by the Permitted Investors
and their respective Affiliates in connection with the provision of their
services; and (ii) without being subject to the terms of this Section 7.9, enter
into any transaction with any Person which is an Affiliate of Holdings only by
reason of such Person and Holdings having common directors. For the avoidance of
doubt, this Section 7.9 shall not apply to employment arrangements with, and
payments of compensation, expense reimbursement, indemnification or benefits to
or for the benefit of, current or former employees, officers or directors of
Holdings, the Borrower or any of its Subsidiaries.
          7.10 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of real or personal
property which is to be sold or transferred by the Borrower or such Subsidiary
(a) to such Person or (b) to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary, except for (i) sales or
transfers that do not exceed $5,000,000 in the aggregate at any one time
outstanding, (ii) sales or transfers by the Borrower or any Subsidiary Guarantor
to the Borrower or any other Subsidiary Guarantor and (iii) sales or transfers
by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary that is a
Subsidiary. Notwithstanding anything to the contrary herein,

81



--------------------------------------------------------------------------------



 



no transaction or arrangement shall be restricted under this Section 7.10 if, in
connection with such transaction or arrangement, any Indebtedness or Lien
incurred is permitted to be incurred under Section 7.2 and Section 7.3 or any
Disposition of property is permitted under Section 7.5.
          7.11 Changes in Fiscal Periods. Permit the fiscal year of Holdings to
end on a day other than June 30th or December 31st of each year.
          7.12 Negative Pledge Clauses. Enter into any agreement that prohibits
or limits the ability of Holdings, the Borrower or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other First Lien Loan Documents
and any agreement related to any Permitted Indebtedness and the Second Lien Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and the
proceeds thereof), (c) software and other Intellectual Property licenses
pursuant to which Holdings, the Borrower or such Subsidiary is the licensee or
licensor of the relevant software or Intellectual Property, as the case may be,
(in which case, any prohibition or limitation shall relate only to the assets
subject of the applicable license), (d) Contractual Obligations incurred in the
ordinary course of business and on customary terms which limit Liens on the
assets subject of the applicable Contractual Obligation, (e) any agreements
regarding Indebtedness of any Non-Guarantor Subsidiary not prohibited under
Section 7.2 (in which case, any prohibition or limited shall only be effective
against the assets of such Non-Guarantor Subsidiary and its Subsidiaries),
(f) prohibitions and limitations in effect on the date hereof and listed on
Schedule 7.12, (g) customary provisions contained in joint venture agreements
and other similar agreements applicable to joint ventures entered into in the
ordinary course of business, (h) customary provisions restricting the subletting
or assignment of any lease governing a leasehold interest, (i) customary
restrictions and conditions contained in any agreement relating to an asset sale
permitted by Section 7.4 or 7.5 and (j) any agreement in effect at the time any
Person becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary.
          7.13 Clauses Restricting Subsidiary Distributions. Enter into any
consensual encumbrance or restriction on the ability of any Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Borrower or any Subsidiary or
(b) make Investments in the Borrower or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the First Lien Loan Documents, (ii) any restrictions with respect
to such Subsidiary imposed pursuant to an agreement that has been entered into
in connection with the Disposition of all or substantially all of the Capital
Stock or assets of such Subsidiary, (iii) any restrictions set forth in the
documentation for any Permitted Indebtedness and the Second Lien Loan Documents,
(iv) any restrictions contained in agreements related to Indebtedness of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case such
restriction shall relate only to such Non-Guarantor Subsidiary and its
Subsidiaries), (v) any restrictions regarding licenses or sublicenses by the
Borrower and its Subsidiaries of Intellectual

82



--------------------------------------------------------------------------------



 



Property in the ordinary course of business (in which case such restriction
shall relate only to such Intellectual Property), (vi) Contractual Obligations
incurred in the ordinary course of business which include customary provisions
restricting the assignment of any agreement relating thereto, (vii) customary
provisions contained in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business,
(viii) customary provisions restricting the subletting or assignment of any
lease governing a leasehold interest, (ix) customary restrictions and conditions
contained in any agreement relating to an asset sale permitted by Section 7.4 or
7.5, (x) any agreement in effect at the time any Person becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary, (xi) such restrictions in effect on the Closing Date and
listed on Schedule 7.13, (xii) applicable law, and (xiii) restrictions on cash
or other deposits or net worth imposed by customers under contracts entered into
in the ordinary course of business.
          7.14 Lines of Business. Enter into any business, either directly or
through any of its Subsidiaries, except for the Business.
          7.15 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into for a bona fide business purpose or as
required hereby, and not for speculative purposes.
          7.16 Limitation on Activities of Holdings. In the case of Holdings
only, notwithstanding anything to the contrary in this Agreement or any other
First Lien Loan Document:
          (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than (i) those
incidental to its ownership of the Capital Stock of the Borrower and
(indirectly) the Subsidiaries of the Borrower and those incidental to
Investments by or in Holdings permitted hereunder, (ii) activities incidental to
the maintenance of its existence and compliance with applicable laws and legal,
tax and accounting matters related thereto and activities relating to its
employees, (iii) activities relating to the performance of obligations under the
First Lien Loan Documents and Second Lien Loan Documents to which it is a party
or expressly permitted thereunder, (iv) the making of Restricted Payments to the
extent of Restricted Payments permitted to be made to Holdings pursuant to
Section 7.6, (v) the receipt and payment of Restricted Payments permitted under
Section 7.6 and (vi) the other transactions expressly permitted under this
Section 7.16;
          (b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (I) unsecured Indebtedness;
provided that (v) no scheduled principal payments, prepayments, redemptions or
sinking fund or like payments shall be required prior to the maturity date of
the Second Lien Loans, (w) no payment of interest in cash shall be required
prior to the fifth anniversary of the issuance of such Indebtedness, (x) such
Indebtedness shall have terms which shall be no more restrictive in any respect
on the Loan Parties than the provisions of the Second Lien Loans, (y) no Default
or Event of Default shall have occurred and be continuing at the time of
incurrence of such Indebtedness or would result therefrom and (z) immediately
after giving effect to the issuance of such Indebtedness, (i) Holdings shall be
in compliance with Section 7.1 and (ii) the Consolidated Total Leverage Ratio
for the most recently ended period of four consecutive fiscal quarters of
Holdings shall not exceed 4.75:1.00 for such

83



--------------------------------------------------------------------------------



 



period (in each case, calculated as if such Indebtedness had been incurred on
the first day of such period ending on or prior to such date),
(II) nonconsensual obligations imposed by operation of law, (III) pursuant to
the First Lien Loan Documents and Second Lien Loan Documents to which it is a
party, (IV) obligations to its employees, officers and directors not prohibited
hereunder and (V) obligations under the Acquisition Agreement (as in effect on
the Closing Date);
          (c) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends paid by
the Borrower in accordance with Section 7.6 pending application in the manner
contemplated by said Section and Cash Equivalents or cash borrowed under
Section 7.16(b)) other than the ownership of shares of Capital Stock of the
Borrower; or
          (d) consummate any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business.
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) The Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof or
(ii) any interest owed by it on any Loan or Reimbursement Obligation, or any
other amount payable by it hereunder or under any other First Lien Loan
Document, within two Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or
     (b) (i) On the Closing Date, any Specified Representation, and (ii) at any
time after the Closing Date, any representation or warranty made or deemed made
by any Loan Party herein or in any other First Lien Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
First Lien Loan Document, shall, in either case, prove to have been inaccurate
in any material respect on or as of the date made or deemed made or furnished;
or
     (c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a) (with respect to Holdings or the
Borrower), Section 6.7(a) or Section 7 of this Agreement; or
     (d) Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other First Lien Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 5 Business Days after
such Loan Party receives from the Administrative Agent or any Lender notice of
the existence of such default; or

84



--------------------------------------------------------------------------------



 



     (e) Holdings, the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (excluding the Loans and
Reimbursement Obligations) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event of default shall occur and such
default or event of default shall continue unremedied beyond the expiration of
any applicable grace period (provided that this clause (iii) shall not apply
with respect to any default relating to or arising out of any Loan Party’s
failure to comply with Section 4.2 of the Convertible Notes Indenture), the
effect of which payment or other default or other event of default described in
clauses (i), (ii) or (iii) of this paragraph (e) is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or to become
payable; or (iv) default in the observance of the covenant set forth in
Section 4.2 of the Convertible Notes Indenture and as a result thereof the
principal of the Indebtedness thereunder is accelerated in accordance with the
terms thereof and is not paid or satisfied within 3 Business Days following such
acceleration; provided that (A) a default, event or condition described in this
paragraph shall not at any time constitute an Event of Default unless, at such
time, one or more defaults or events of default of the type described in this
paragraph shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $10,000,000 and
(B) this paragraph (e) shall not apply to (I) secured Indebtedness that becomes
due as a result of the sale, transfer, destruction or other disposition of the
Property or assets securing such Indebtedness if such sale, transfer,
destruction or other disposition is not prohibited hereunder or (II) any
Guarantee Obligations except to the extent such Guarantee Obligations shall
become due and payable by any Loan Party and remain unpaid after any applicable
grace period or period permitted following demand for the payment thereof; or
     (f) (i) Holdings, the Borrower or any of its Material Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, the Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Holdings, the Borrower or
any of its Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above

85



--------------------------------------------------------------------------------



 



that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against Holdings, the Borrower or any
of its Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against substantially all of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) Holdings, the Borrower or any of its Subsidiaries (other
than any Immaterial Subsidiary) shall consent to or approve of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v)
Holdings, the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
     (g) (i) Holdings, the Borrower or any of its Subsidiaries shall incur any
liability in connection with any non-exempt “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Single Employer Plan or
any Lien in favor of the PBGC or a Single Employer Plan shall arise on the
assets of Holdings, the Borrower or any of its Subsidiaries, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) Holdings, the Borrower or any of its Subsidiaries shall, or is reasonably
likely to, incur any liability as a result of a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition (other than one which could not reasonably be expected to result in a
violation of any applicable law or of the qualification requirements of the
Code) shall occur or exist with respect to a Plan or a Commonly Controlled Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to result in a direct obligation of Holdings, the Borrower or any of
its Subsidiaries to pay money that would have a Material Adverse Effect; or
     (h) One or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Material Subsidiaries involving for Holdings, the
Borrower and any Material Subsidiaries taken as a whole a liability (to the
extent not paid or covered by insurance or effective indemnity) of $10,000,000
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
     (i) Any of the First Lien Security Documents shall cease, for any reason
(other than by reason of the express release thereof pursuant to Section 10.15),
to be in full force and effect in any material respect, or any Loan Party shall
so assert in writing, or any Lien on any material amount of Collateral created
by any of the First Lien Security

86



--------------------------------------------------------------------------------



 



Documents shall cease in any material respect to be enforceable and of the same
effect and priority purported to be created thereby; or
     (j) (i) Holdings shall cease directly or indirectly to own 100% of the
Capital Stock of the Borrower; or (ii) if prior to an IPO, the Permitted
Investors and their Affiliates shall collectively cease to own directly or
indirectly at least 50.1% of the Capital Stock of Holdings; or (iii) after an
IPO, the Permitted Investors and their Affiliates shall collectively cease to
own directly or indirectly at least 50.1% of the Capital Stock of Holdings and
any single shareholder which is not a Permitted Investor (or an Affiliate
thereof) shall own a greater amount than the Permitted Investors and their
Affiliates, collectively;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other First Lien Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other First Lien Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. In the case of all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrower shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been backstopped
or been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other First Lien Loan Documents. After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower then due and owing hereunder and under the other First Lien Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section or otherwise in any First Lien Loan Document, presentment, demand and
protest of any kind are hereby expressly waived by Holdings and the Borrower.

87



--------------------------------------------------------------------------------



 



SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints each Agent as the agent of such Lender under the First Lien Loan
Documents and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of the
applicable First Lien Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of the
applicable First Lien Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agents shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other First Lien Loan Document or otherwise exist against the
Agents.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under the applicable First Lien Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
          9.3 Exculpatory Provisions. Neither Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other First Lien Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own bad faith, gross negligence, bad faith or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other First Lien Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other First Lien Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other First Lien Loan Document or for any failure of any Loan Party a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other First Lien Loan Document, or to inspect the
properties, books or records of any Loan Party.
          9.4 Reliance by the Agents. The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
Holdings and the Borrower), independent accountants and other experts selected
by the Agents. The Agents may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been

88



--------------------------------------------------------------------------------



 



filed with the Administrative Agent. The Agents shall be fully justified in
failing or refusing to take any action under the applicable First Lien Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under the applicable First
Lien Loan Documents in accordance with a request of the Required Lenders (or, if
so specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.
          9.5 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until an Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Agents hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the applicable
First Lien Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Agents hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

89



--------------------------------------------------------------------------------



 



          9.7 Indemnification. The Lenders agree to indemnify each Agent and any
Issuing Lender in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or any Issuing
Lender in any way relating to or arising out of, the Commitments, this
Agreement, any of the other First Lien Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
any Issuing Lender under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or any Issuing Lender’s gross negligence or willful misconduct. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under the applicable First Lien Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9 Successor Agents. Any Agent may resign upon 30 days’ notice to the
Lenders, the Borrower and the other Agent effective upon appointment of a
successor Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of such retiring Agent, and the retiring Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such retiring Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor Agent shall have
been so appointed by the Required Lenders with such consent of the Borrower and
shall have accepted such appointment within 30 days after the retiring Agent’s
giving of notice of resignation, then the retiring Agent may, on behalf of the
Lenders and with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), appoint a successor Agent, that shall be a
bank that has an office in New York, New York with a combined capital and
surplus of at least $500,000,000. After any retiring Agent’s resignation as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other First Lien Loan Documents.

90



--------------------------------------------------------------------------------



 



          9.10 Authorization to Release Liens and Guarantees. The Agents are
hereby irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15
without further action or consent by the Lenders.
          9.11 Arranger and Other Agents. Neither the Joint Lead Arrangers nor
the Syndication Agent shall have any duties or responsibilities hereunder in
their respective capacities as such.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement, any other First
Lien Loan Document, nor any terms hereof or thereof may be amended, supplemented
or modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant First Lien Loan
Document may, or, with the written consent of the Required Lenders, the Agents
and each Loan Party to the relevant First Lien Loan Document may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other First Lien Loan Documents for the purpose of adding any provisions
to this Agreement or the other First Lien Loan Documents or changing in any
manner the rights or obligations of the Agents, the Swingline Lender, the
Issuing Lenders, the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the Agents
may specify in such instrument, any of the requirements of this Agreement or the
other First Lien Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except that any amendment or
modification of defined terms used in the financial covenant in this Agreement
or waiver of post-default rates of interest shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly and adversely affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other First Lien Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of paragraph (a) or (c) of Section 2.18 or paragraph (a) of
Section 10.7 without the written consent of each Lender directly and adversely
affected thereby; (v) amend, modify or waive any provision of paragraph (b) of
Section 2.18 without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby; (vi) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility;
(vii) amend, modify or waive any provision of Section 9 without the written

91



--------------------------------------------------------------------------------



 



consent of the Agents; (viii) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(ix) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lenders; (x) amend the assignment provisions of
Section 10.6(b) to make them more restrictive without the written consent of
each Lender directly and adversely affected thereby; or (xi) amend, modify or
waive any provisions of Section 7.1 without the written consent of the Required
Lenders determined, solely for this purpose, without regard to any Loans. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other First Lien Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing unless limited by the terms of such waiver, but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on any such subsequent or other Default or Event of
Default.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (a) to add one or more
additional credit facilities to this Agreement (it being understood that no
Lender shall have any obligation to provide or to commit to provide all or any
portion of any such additional credit facility) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, Holdings, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”); provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus interest and fees and the amount of any
reasonable fees and expenses incurred in connection with such refinancing,
(b) the Applicable Margin for such Replacement Term Loans during the period
prior to the maturity of such Refinanced Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (d) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise

92



--------------------------------------------------------------------------------



 



expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of Holdings, the Borrower, the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

     
Holdings:
  Velo Holdings Inc.
 
  c/o Vertrue Incorporated
 
  20 Glover Avenue
 
  Norwalk, CT 06850
 
  Attention: Chief Financial Officer
 
  Telecopy: (203) 674-7014
 
   
 
  and
 
   
 
  One Equity Partners
 
  320 Park Avenue, 18th Floor
 
  New York, NY 10022
 
  Attention: Jamie Koven
 
  Telecopy: (212) 277-1533
 
   
 
  with a copy to (which shall not constitute notice to Holdings):
 
   
 
  Dechert LLP
 
  Cira Centre
 
  2929 Arch Street
 
  Philadelphia, PA 19104-2808
 
  Attention: Carmen J. Romano, Esq.
 
 
Jeffrey M. Katz, Esq.
 
  Telecopy: (215) 994-2222
 
   
The Borrower:
  Vertrue Incorporated
 
  20 Glover Avenue
 
  Norwalk, CT 06850
 
  Attention: Chief Financial Officer
 
  Telecopy: (203) 674-7014
 
   
 
  and
 
   
 
  One Equity Partners
 
  320 Park Avenue, 18th Floor
 
  New York, NY 10022
 
  Attention: Jamie Koven
 
  Telecopy: (212) 277-1533

93



--------------------------------------------------------------------------------



 



     
 
  with a copy to (which shall not constitute notice to the Borrower):
 
   
 
  Dechert LLP
 
  Cira Centre
 
  2929 Arch Street
 
  Philadelphia, PA 19104-2808
 
  Attention: Carmen J. Romano, Esq.
 
 
Jeffrey M. Katz, Esq.
 
  Telecopy: (215) 994-2222
 
   
Agents:
  Lehman Commercial Paper Inc.
 
  745 Seventh Avenue, 16th Floor
 
  New York, NY 10019
 
  Attention: Vertrue Portfolio Manager
 
  Telecopy: (646) 834-4997
 
  Telephone: (212) 526-1819

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agents; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Agents and the applicable
Lender. The Agents, Holdings or the Borrower may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other First Lien Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other First Lien Loan Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to
pay or reimburse each Agent and the Joint Lead Arrangers for all their
respective reasonable and

94



--------------------------------------------------------------------------------



 



documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities (other than fees payable to syndicate members) and
the development, preparation, execution and delivery of this Agreement and the
other First Lien Loan Documents and any other documents prepared in connection
herewith or therewith and any amendment, supplement or modification thereto,
and, as to the Agents only, the administration of the transactions contemplated
hereby and thereby, including, without limitation, the reasonable and documented
fees and disbursements and other charges of counsel to the Agents (including one
primary counsel and such local counsel as the Agents may reasonably require in
connection with collateral matters, but no more than one counsel in any
jurisdiction) in connection with all of the foregoing, (b) to pay or reimburse
each Lender, each Issuing Lender, the Agents and the Joint Lead Arrangers for
all their out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other First Lien Loan
Documents and any such other documents, including, without limitation, the fees
and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender, each Issuing Lender and the Agents, (c) to
pay, indemnify, or reimburse each Lender, each Issuing Lender and the Agents
for, and hold each Lender, each Issuing Lender and the Agents harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and similar other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other First
Lien Loan Documents and any such other documents and (d) to pay, indemnify or
reimburse each Lender, each Issuing Lender, each Agent, each Joint Lead Arranger
and their respective affiliates, and their respective officers, directors,
trustees, employees, advisors, agents and controlling Persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, costs, expenses
or disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding relating to or otherwise with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other First
Lien Loan Documents and any such other documents, including, without limitation,
any of the foregoing relating to the use of proceeds of the Loans or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of Holdings, the Borrower, any of its Subsidiaries
or any of the Properties and the fees and disbursements and other charges of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against Holdings or the Borrower hereunder (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”); provided that neither
Holdings nor the Borrower shall have any obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the bad faith, gross negligence or
willful misconduct of, such Indemnitee or its affiliates, officers, directors,
trustees, employees, advisors, agents or controlling Persons. All amounts due
under this Section 10.5 shall be payable promptly after receipt of a reasonably
detailed invoice therefor. Statements payable by the Borrower pur suant to this
Section 10.5 shall be submitted to the Borrower at the address thereof set forth
in Section 10.2, or to such other Person or address as may be hereafter
designated by the

95



--------------------------------------------------------------------------------



 



Borrower in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Obligations.
          10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder (other than pursuant to the Merger)
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower (other than pursuant to the Merger) without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.6, and in no event to certain Persons identified to the
Administrative Agent by the Borrower in writing prior to the Closing Date.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees, except to certain Persons
designated in writing by the Borrower to the Administrative Agent prior to the
Closing Date (each, an “Assignee”), all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
     (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person;
     (B) the Administrative Agent; and
     (C) in the case of an assignment under the Revolving Facility, each Issuing
Lender and the Swingline Lender.
Any such assignment by any Lender need not be ratable as among the Facilities.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than $2,500,000 in the case of any assignment in respect of a revolving
facility, or $1,000,000 in the case of any assignment in respect of a term
facility, unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8(a) or (f) has occurred and is continuing and (2) such
amounts

96



--------------------------------------------------------------------------------



 



shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;
(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which shall not be payable by Holdings or any of
its Affiliates); provided that only one such fee shall be payable in the case of
contemporaneous assignments to or by two or more related Approved Funds; and
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
          For the purposes of this Section 10.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) (i) an entity or an Affiliate of an entity that
administers or manages a Lender or (ii) an entity or an Affiliate of an entity
that is the investment advisor to a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.19, 2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Holdings, the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive for such purposes), notwithstanding notice to the
contrary. The Register shall be available for inspection by Holdings, the
Borrower, the Issuing Lenders, the Swingline Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

97



--------------------------------------------------------------------------------



 



          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 10.6 and any written consent to such assignment required by
paragraph (b) of this Section 10.6, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), but in any event not to certain Persons identified to the
Administrative Agent by the Borrower prior to the Closing Date, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section 10.6, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.19,
2.20 and 2.21 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.6.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent to such greater amounts. No Participant shall
be entitled to the benefits of Section 2.20 unless such Participant complies
with Section 2.20(d) or (e), as (and to the extent) applicable, as if such
Participant were a Lender.
          (d) Any Lender may, without the consent of or notice to the
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 10.6 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto. The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this paragraph (d).

98



--------------------------------------------------------------------------------



 



          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise) in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Obligations, such Benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts, employee benefit
accounts, payroll and withholding accounts and the like), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or Lender
Addendum by facsimile transmission or by electronic mail in “portable document
format” shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

99



--------------------------------------------------------------------------------



 



          10.10 Integration. This Agreement and the other First Lien Loan
Documents represent the entire agreement of Holdings, the Borrower, the Agents
and the Lenders with respect to the subject matter hereof and thereof.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission to Jurisdiction; Waivers. Each of Holdings and the
Borrower hereby irrevocably and unconditionally:
     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other First Lien Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other First Lien Loan Documents;
     (b) neither the Agents nor any Lender has any fiduciary relationship with
or duty to either of Holdings or the Borrower arising out of or in connection
with this Agreement or any of the other First Lien Loan Documents, and the
relationship between the Agents

100



--------------------------------------------------------------------------------



 



and Lenders, on one hand, and Holdings and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other First Lien Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among Holdings, the Borrower and the Lenders.
          10.14 Confidentiality. The Agents and the Lenders agree to treat any
and all information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of
Holdings or any of its affiliates, whether in writing, orally, by observation or
otherwise and whether furnished before or after the Closing Date (“Confidential
Information”), strictly confidential and not to use Confidential Information for
any purpose other than evaluating the Transactions and negotiating, making
available, syndicating and administering this Agreement (the “Agreed Purposes”).
Without limiting the foregoing, each Agent and each Lender agrees to maintain
the confidentiality of all Confidential Information, and each Agent and each
Lender agrees not to disclose Confidential Information, at any time, in any
manner whatsoever, directly or indirectly, to any other Person whomsoever,
except (1) to its directors, officers, employees, counsel, trustees and other
representatives (collectively, the “Representatives”), to the extent necessary
to permit such Representatives to assist in connection with the Agreed Purposes,
(2) to prospective Lenders and participants in connection with the syndication
(including secondary trading) of the Facilities and Commitments and Loans
hereunder, in each case who are informed of the confidential nature of the
information and agree to observe and be bound by standard confidentiality terms,
(3) upon the request or demand of any Governmental Authority having jurisdiction
over it, (4) in response to any order of any Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (5) to the extent
reasonably required or necessary, in connection with any litigation or similar
proceeding relating to the Facilities, (6) that has been publicly disclosed
other than in breach of this Section 10.14, (7) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or (8)
to the extent reasonably required or necessary, in connection with the exercise
of any remedy under the First Lien Loan Documents.
          10.15 Release of Collateral and Guarantee Obligations; Subordination
of Liens. (a) Notwithstanding anything to the contrary contained herein or in
any other First Lien Loan Document, upon request of the Borrower in connection
with any Disposition of Property permitted by the First Lien Loan Documents or
permitted by the Required Lenders, the Collateral Agent shall (without notice
to, or vote or consent of, any Lender, or any affiliate of any Lender that is a
party to any Specified Hedge Agreement, Bank Product Obligations or contingent
or indemnification obligations not then due) take such actions as shall be
required to release its security interest in any Collateral being Disposed of in
such Disposition, and to release any Guarantee Obligations under any First Lien
Loan Document of any Person being Disposed of in such Disposition, to the extent
necessary to permit consummation of such Disposition in accordance with the
First Lien Loan Documents. Any representation, warranty or covenant contained in
any First Lien Loan Document relating to any such Property so Disposed of (other

101



--------------------------------------------------------------------------------



 



than Property Disposed of to the Borrower or any of its Subsidiaries) shall no
longer be deemed to be repeated once such Property is so Disposed of.
          (b) Notwithstanding anything to the contrary contained herein or any
other First Lien Loan Document, when all Obligations (other than (x) obligations
in respect of any Specified Hedge Agreement or any Bank Product Obligations and
(y) any contingent or indemnification obligations not then due) have been paid
in full, all Commitments have terminated or expired and no Letter of Credit
shall be outstanding that is not cash collateralized or backstopped, upon
request of the Borrower, the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement or documentation with respect to any Bank Product
Obligations) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guarantee Obligations under any
First Lien Loan Document, whether or not on the date of such release there may
be outstanding Obligations in respect of Specified Hedge Agreements, Bank
Product Obligations or contingent or indemnification obligations not then due.
Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
          (c) Notwithstanding anything to the contrary contained herein or in
any other First Lien Loan Document, upon request of the Borrower in connection
with any Liens permitted by the First Lien Loan Documents or permitted to be
incurred by the Required Lenders, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender) take such actions as shall be required to
subordinate the Lien on any Collateral to any Lien permitted under Section 7.3.
          10.16 Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of the financial covenant, standards or terms in this Agreement,
then Holdings and the Agents agree to enter into negotiations in order to amend
such provisions of this Agreement so as to equitably reflect such Accounting
Changes with the desired result that the criteria for evaluating Holdings’
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by Holdings, the Agents and the Required
Lenders, the financial covenant and all standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
          10.17 WAIVERS OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWER, THE
AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND

102



--------------------------------------------------------------------------------



 



UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.18 USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Publ.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.
          10.19 Delivery of Lender Addenda. Each Lender (other than any Lender
whose name appears on the signature pages to this Agreement) shall become a
party to this Agreement by delivering to the Agents a Lender Addendum duly
executed by such Lender.

103



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

              VELO HOLDINGS INC.
 
       
 
  By:   /s/ James Koven
 
       
 
      Name: James Koven
 
      Title: Secretary
 
            VELO ACQUISITION INC.
 
       
 
  By:   /s/ James Koven
 
       
 
      Name: James Koven
 
      Title: Secretary
 
            VERTRUE INCORPORATED
 
       
 
  By:   /s/ James Duffy
 
       
 
      Name: James Duffy
 
      Title: Secretary

104



--------------------------------------------------------------------------------



 



         
 
            LEHMAN COMMERCIAL PAPER INC.,     as Administrative Agent
 
       
 
  By:   /s/ Laurie Perper
 
       
 
      Name: Laurie Perper
 
      Title: Senior Vice President
 
            LEHMAN COMMERCIAL PAPER INC.,     as Collateral Agent
 
       
 
  By:   /s/ Laurie Perper
 
       
 
      Name: Laurie Perper
 
      Title: Senior Vice President
 
            JPMORGAN CHASE BANK, N.A.,     as Syndication Agent
 
       
 
  By:   /s/ Ann B. Kerns
 
       
 
      Name: Ann B. Kerns
 
      Title: Vice President
 
            LEHMAN BROTHERS INC.,     as Joint Lead Arranger and Joint
Bookrunner
 
       
 
  By:   /s/ Laurie Perper 
 
       
 
      Name: Laurie Perper
 
      Title: Senior Vice President
 
            J.P. MORGAN SECURITIES INC.,     as Joint Lead Arranger and Joint
Bookrunner
 
       
 
  By:   /s/ Earl E. Dowling
 
       
 
      Name: Earl E. Dowling
 
      Title: Vice President

105



--------------------------------------------------------------------------------



 



         
 
            JPMORGAN CHASE BANK, N.A., as Issuing Lender
 
       
 
  By:   /s/ Ann B. Kerns
 
       
 
      Name: Ann B. Kerns
 
      Title: Vice President

106